 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   VAPORSTREAM, INC.,                          Case No.: 2:17-cv-00220-MLH (KSx)
12                                  Plaintiff,
                                                 ORDER:
13   v.
                                                 (1) DENYING DEFENDANT’S
14   SNAP INC. d/b/a/ Snapchat, Inc.,
                                                 MOTION FOR RECONSIDERATION
15                                Defendant.     OF THE COURT’S FEBRUARY 27,
                                                 2018 SUMMARY JUDGMENT
16
                                                 ORDER;
17
                                                 [Doc. No. 183.]
18
19                                               (2) DENYING DEFENDANT’S
                                                 MOTION FOR SUMMARY
20
                                                 JUDGMENT OF NON-
21                                               INFRINGEMENT AND GRANTING
                                                 DEFENDANT’S MOTION FOR
22
                                                 SUMMARY JUDGMENT OF NO
23                                               WILLFUL INFRINGEMENT; AND
24
                                                 [Doc. No. 178.]
25
26
27
28

                                            1
                                                                    2:17-cv-00220-MLH (KSx)
 1                                                  (3) GRANTING PLAINTIFF’S
                                                    MOTION FOR PARTIAL
 2
                                                    SUMMARY JUDGMENT OF
 3                                                  OBVIOUSNESS BASED ON IPR
                                                    ESTOPPEL
 4
 5                                                  [Doc. No. 179.]
 6
 7
 8
 9         On November 12, 2019, Defendant Snap Inc. filed: (1) a motion for summary

10   judgment of non-infringement and no willful infringement; and (2) a motion for

11   reconsideration of the Court’s February 27, 2018 order denying Snap’s motion for

12   summary judgment that the patents-in-suit are invalid under 35 U.S.C. § 101. (Doc. Nos.

13   178, 183.) On November 12, 2019, Plaintiff Vaporstream, Inc. filed a motion for partial

14   summary judgment of Snap’s obviousness defense based on inter partes review estoppel

15   under 35 U.S.C. § 315(e)(2). (Doc. No. 179.) On November 26, 2019, the parties filed

16   their respective responses in opposition to the motions for summary judgment. (Doc. Nos.

17   190, 193, 194.) On December 6, 2019, the parties filed their respective replies. (Doc. Nos.

18   202, 203, 205.) On January 9, 2020, the Court issued a tentative supplemental claim

19   construction order. (Doc. No. 220.)

20         The Court held a hearing on the matter on January 10, 2020. Meng Xi appeared for

21   Plaintiff Vaporstream. Heidi L. Keefe, Michael A. Attanasio, Reuben H. Chen, Elizabeth

22   L. Stameshkin, and Lam K. Nguyen appeared for Defendant Snap. For the reasons below,

23   the Court: (1) denies Snap’s motion for reconsideration of the Court’s February 27, 2018

24   summary judgment order; (2) denies Snap’s motion for summary judgment of non-

25   infringement; (3) grants Snap’s motion for summary judgment of no willful infringement;

26   and (4) grants Vaporstream’s motion for partial summary judgment of no obviousness

27   based on IPR estoppel.

28   ///


                                              2
                                                                           2:17-cv-00220-MLH (KSx)
 1                                          Background
 2   I.    Procedural Background
 3         On January 10, 2017, Plaintiff Vaporstream filed a complaint for patent infringement
 4   against Defendant Snap, alleging infringement of U.S. Patent Nos. 8,886,739, 8,935,351,
 5   9,306,885, 9,306,886, 9,313,155, 9,313,156, 9,313,157, 9,338,111, and 9,413,711. (Doc.
 6   No. 1.) On June 26, 2017, Snap filed an answer to the complaint. (Doc. No. 61.)
 7         On February 27, 2018, the Court issued a claim construction order. (Doc. No. 118.)
 8   On February 27, 2018, the Court also denied Snap’s motion for summary judgment that
 9   the patents-in-suit are invalid under 35 U.S.C. § 101. (Doc. No. 117.)
10         Starting on June 6, 2018, the Patent Trial and Appeal Board instituted inter partes
11   review of the challenged claims for each of the patents-in-suit.          See Snap Inc. v.
12   Vaporstream, Inc., Case Nos. IPR2018-00200, IPR2018-00312, IPR2018-00369,
13   IPR2018-00397, IPR2018-00404, IPR2018-00408, IPR2018-00416, IPR2018-00439,
14   IPR2018-00455, IPR2018-00458. On June 12, 2018, the parties filed a joint motion to stay
15   the action pending the IPR proceedings as to the patents-in-suit. (Doc. No. 148.) On June
16   13, 2018, the Court granted the parties’ joint motion and stayed the action pending the last
17   final written decision by the PTAB in the IPR proceedings for the patents-in-suit. (Doc.
18   No. 150.)
19         Between June 4, 2019 and August 30, 2019, the PTAB issued final written decisions
20   in each of the IPR proceedings for the patents-in-suit. In those decisions, the PTAB held
21   that the challenged claims from the ’739 patent, the ’885 patent, the ’155 patent, the ’351
22   patent, and the ’156 patent are all unpatentable, and the PTAB held that the challenged
23   claims from the ’886 patent, the ’111 patent, the ’711 patent, and the ’157 patent had not
24   been shown to be unpatentable. (Doc. Nos. 156-1, 157-1, 158-1, 158-2, 158-3, 158-4, 159-
25   1.)
26         In light of this, on September 13, 2019, the Court partially lifted the stay of the
27   action. (Doc. No. 160.) The Court lifted the stay as to the ’886 patent, the ’111 patent, the
28   ’711 patent, and the ’157 patent. (Id. at 3.) The Court continued the stay of the action as

                                               3
                                                                              2:17-cv-00220-MLH (KSx)
 1   to the ’739 patent, the ’885 patent, the ’155 patent, the ’351 patent, and the ’156 patent.
 2   (Id.)
 3           By the present motions for summary judgment: (1) Snap moves for summary
 4   judgment of non-infringement and of no willful infringement; and (2) Vaporstream moves
 5   for partial summary judgment of Snap’s obviousness defense based on IPR estoppel under
 6   35 U.S.C. § 315(e)(2). (Doc. No. 178-1 at 1; Doc. No. 179 at 1-2, 21.) In addition, Snap
 7   moves for reconsideration of the Court’s February 27, 2018 order denying Snap’s motion
 8   for summary judgment that the patents-in-suit are invalid under 35 U.S.C. § 101. (Doc.
 9   No. 183-1 at 4.)
10   II.     The Patents-In-Suit
11           The patents-in-suit are closely related, claim priority to the same July 28, 2005
12   provisional application, and share a substantially identical specification. (Doc. No. 23 at
13   2.)     The patents-in-suit relate generally to systems and methods for “reducing the
14   traceability” of electronic messages. See U.S. Patent No. 9,306,886, at 18:57-19 (filed
15   Apr. 5, 2016).
16           The common Background section of the specification explains some perceived
17   problems with conventional email messaging:
18           Typically, an electronic message between two people is not private. It may
             travel along a public network, such as the Internet, and be susceptible to
19
             interception by unintended third parties. Messages are also logged and
20           archived by the communication systems themselves. They may also be
             copied, cut, pasted, printed, forwarded, blind copied, or otherwise
21
             manipulated. This may give a message a “shelf-life” that is often
22           uncontrollable by the sender or even the recipient. Surreptitious logging (e.g.,
             by keystroke and message recording software) may occur by third parties that
23
             have gained authorized access to either the computer of the sender and/or the
24           recipient. Electronic messages include the message content itself coupled to
             identifying information regarding the sender, the recipient, the location of the
25
             message, times and dates associated with the message, etc. This allows a third
26           party that is logging messages, intercepting messages, or simply gaining
             access to the messaging system’s logs or inbox archives to associate the
27
             potentially important identifying information (typically referred to as header
28           information) with the message content. These are only some of the ways in

                                                 4
                                                                               2:17-cv-00220-MLH (KSx)
 1          which electronic messages can be misused. There is a demand for a system
            and method for reducing the traceability of electronic messages.
 2
     ’886 Patent at 2:7-29. To address these problems, the claimed inventions disclose systems
 3
     and methods purporting to reduce the traceability of electronic messages. See id. at 3:48-
 4
     4:6.
 5
            In the present action, Vaporstream asserts infringement of claims 1, 5, 9, 10, 11, and
 6
     13 of the ’886 patent; claims 1, 4, 5, 9, 10, and 11 of the ’111 patent; and claims 1, 4, 5, 6,
 7
     11, 13, 15, and 16 of the ’711 patent. 1 Independent claim 1 of the ’886 patent, independent
 8
     claim 1 of the ’111 patent, and independent claim 1 of the ’711 patent are the only asserted
 9
     independent claims from the patents-in-suit.
10
            Independent claim 1 of the ’886 patent recites:
11
            1. A computer-implemented method of handling an electronic message at a
12
            recipient user device in a networked environment, the electronic message
13          including a message content and a header information that corresponds to the
            message content, the recipient user device having access to electronic
14
            instructions, the method comprising:
15          providing a plurality of reduced traceability displays via the recipient user
16          device using a display generator that acts upon a display element of the
            recipient user device to provide the plurality of reduced traceability displays,
17          the display generator including the electronic instructions, the plurality of
18          reduced traceability displays including a first display presenting a header
            information of an electronic message received at the recipient user device and
19          a second display presenting a message content of the electronic message, the
20          message content including a media component, the message content and the
            header information having been related to each other using a correlation
21          previously assigned to each of the message content and the header
22          information;
23          receiving a selection by the recipient user via the first display, the selection
            directed to a portion of a message list corresponding to the header information;
24          and
25          in response to the selection, providing the second display via the recipient user
26          device such that the second display does not include a display of the header

27
     1
28          Vaporstream does not currently assert infringement of any claims from the ’157 patent. (See Doc.
     No. 200 at 11.)

                                                    5
                                                                                     2:17-cv-00220-MLH (KSx)
 1         information via the second display such that a single screen capture of both
           the header information and the media component is prevented.
 2
     ’886 Patent at 18:57-19.
 3
           Independent claim 1 of the ’111 patent recites:
 4
           1. A computer-implemented method of handling an electronic message at a
 5
           recipient user mobile device in a networked environment, the electronic
 6         message including a message content and a header information that
           corresponds to the message content, the recipient user mobile device having
 7
           access to electronic instructions, the electronic instructions being stored at the
 8         recipient user mobile device and/or at a server, the method comprising:
 9         providing a plurality of reduced traceability displays via the recipient user
           mobile device using a display generator that acts upon a display element of
10         the recipient user mobile device to provide the plurality of reduced traceability
11         displays, the display generator including the electronic instructions, the
           plurality of reduced traceability displays including a first display presenting a
12         header information of an electronic message received at the recipient user
13         mobile device and a second display presenting a message content of the
           electronic message, the message content including a media component, the
14         first display being generated by the display generator such that the first display
15         does not include a display of the media component via the first display such
           that a single screen capture of both the header information and the media
16         component is prevented, the first and second displays not being displayed to
17         the user at the same time;
18         receiving a selection by the recipient user via the first display, the selection
           directed to a portion of a message list corresponding to the header information;
19         and
20         in response to the selection, providing a second display via the recipient user
21         device, the second display displaying the message content including the media
           component.
22
     U.S. Patent No. 9,338,111, at 18:58-19:21 (filed May 10, 2016).
23
           Independent claim 1 of the ’711 patent recites:
24
           1. A method of handling an electronic message between a sending user device
25         and a recipient user device in a networked environment, the method
26         comprising:

27         providing a first reduced traceability electronic messaging application
           program to a sending user device, the first reduced traceability electronic
28         messaging application program including instructions executable by a first

                                                6
                                                                              2:17-cv-00220-MLH (KSx)
 1   processor of the sending user device to provide a first plurality of reduced
     traceability displays via the sending user device;
 2
     providing a second reduced traceability electronic messaging application
 3
     program to a recipient user device, the second reduced traceability electronic
 4   messaging application program including instructions executable by a second
     processor of the recipient user device to provide a second plurality of reduced
 5
     traceability displays via the recipient user device;
 6   receiving an electronic message at a server via a first network, the electronic
 7   message sent from the sending user device, wherein the electronic message
     received at the server includes an identifier of a recipient and a message
 8   content including a media component, the first plurality of reduced
 9   traceability displays including a first display and a second display, the first
     display configured to allow a user of the sending user mobile device to
10   associate the message content including a media component with the
11   electronic message, the second display configured to allow the user of the
     sending user mobile device to associate the identifier of a recipient with the
12   electronic message, the instructions executable by the first processor
13   providing the first and second displays such that the identifier of the recipient
     is not displayed with the media component via the first display preventing a
14   single screen capture of both the identifier of a recipient and the media
15   component; and
16   transmitting th/e electronic message from the server to the recipient user
     device via a second network that includes a wireless communications portion,
17   wherein the electronic message transmitted to the recipient user device
18   includes an identifier of a sending user and the message content including a
     media component, the second plurality of reduced traceability displays
19   including a third display and a fourth display, the third display presenting the
20   identifier of a sending user, the fourth display presenting the media
     component, the instructions executable by the second processor providing the
21   third and fourth displays such that the identifier of a sending user is not
22   displayed with the media component via the fourth display preventing a single
     screen capture of both the identifier of a sending user and the media
23   component, wherein the identifier of a recipient and the message content
24   received at the server each optionally include a correlation to allow the server
     to receive the identifier of a recipient and the message content separately and
25   to relate the identifier of a recipient to the message content if the identifier of
26   a recipient is received separately from the message content at the server, and
     wherein the identifier of a recipient and the message content transmitted from
27   the server each optionally include a correlation to allow the identifier of a
28   recipient and the message content to be related to each other by the second

                                          7
                                                                         2:17-cv-00220-MLH (KSx)
 1         reduced traceability electronic messaging application program if the identifier
           of a recipient and the message content are transmitted from the server
 2
           separately.
 3
     U.S. Patent No. 9,413,711, at 24:8-25:4 (filed Aug. 9, 2016).
 4
                                              Discussion
 5
     I.    Legal Standards for Summary Judgment
 6
           Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil
 7
     Procedure if the moving party demonstrates that there is no genuine issue of material fact
 8
     and that it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.
 9
     v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under the governing
10
     substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,
11
     477 U.S. 242, 248 (1986); Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt.,
12
     Inc., 618 F.3d 1025, 1031 (9th Cir. 2010). “A genuine issue of material fact exists when
13
     the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
14
     Fortune Dynamic, 618 F.3d at 1031 (internal quotation marks and citations omitted);
15
     accord Anderson, 477 U.S. at 248. “Disputes over irrelevant or unnecessary facts will not
16
     preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
17
     Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
18
           A party seeking summary judgment always bears the initial burden of establishing
19
     the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
20
     party can satisfy this burden in two ways: (1) by presenting evidence that negates an
21
     essential element of the nonmoving party’s case; or (2) by demonstrating that the
22
     nonmoving party failed to establish an essential element of the nonmoving party’s case that
23
     the nonmoving party bears the burden of proving at trial. Id. at 322-23; Jones v. Williams,
24
     791 F.3d 1023, 1030 (9th Cir. 2015). Once the moving party establishes the absence of a
25
     genuine issue of material fact, the burden shifts to the nonmoving party to “set forth, by
26
     affidavit or as otherwise provided in Rule 56, ‘specific facts showing that there is a genuine
27
     issue for trial.’” T.W. Elec. Serv., 809 F.2d at 630 (quoting former Fed. R. Civ. P. 56(e));
28
     accord Horphag Research Ltd. v. Garcia, 475 F.3d 1029, 1035 (9th Cir. 2007). To carry

                                                8
                                                                              2:17-cv-00220-MLH (KSx)
 1   this burden, the non-moving party “may not rest upon mere allegation or denials of his
 2   pleadings.” Anderson, 477 U.S. at 256; see also Behrens v. Pelletier, 516 U.S. 299, 309
 3   (1996) (“On summary judgment, . . . the plaintiff can no longer rest on the pleadings.”).
 4   Rather, the nonmoving party “must present affirmative evidence . . . from which a jury
 5   might return a verdict in his favor.” Anderson, 477 U.S. at 256.
 6         When ruling on a summary judgment motion, the court must view the facts and draw
 7   all reasonable inferences in the light most favorable to the non-moving party. Scott v.
 8   Harris, 550 U.S. 372, 378 (2007). The court should not weigh the evidence or make
 9   credibility determinations. See Anderson, 477 U.S. at 255. “The evidence of the non-
10   movant is to be believed.” Id. Further, the court may consider other materials in the record
11   not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P. 56(c)(3);
12   Simmons v. Navajo Cnty., 609 F.3d 1011, 1017 (9th Cir. 2010).
13   II.   Snap’s Motion for Reconsideration of the Court’s February 27, 2018 Summary
14   Judgment Order
15         On February 27, 2018, the Court denied Snap’s motion for summary judgment that
16   the patents-in-suit fail to claim patent-eligible subject matter and, therefore, are invalid
17   under 35 U.S.C. § 101. (Doc. No. 117.) Snap argues that the Court should reconsider its
18   February 27, 2018 summary judgment order in light of the Federal Circuit’s subsequent
19   decisions in Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), and
20   BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018). (Doc. No. 183-1 at
21   1.) In response, Vaporstream argues that Snap’s motion should be denied because Interval
22   Licensing and BSG do not present a material difference in law, and because both cases are
23   distinguishable from the facts of this case. (Doc. No. 193 at 1-3.)
24         A.     Legal Standards for a Motion for Reconsideration
25         A district court has inherent jurisdiction to modify, alter, or revoke a prior order.
26   United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000). “Reconsideration [of a prior
27   order] is appropriate if the district court (1) is presented with newly discovered evidence,
28   (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an

                                                9
                                                                              2:17-cv-00220-MLH (KSx)
 1   intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,
 2   1263 (9th Cir. 1993); see C.D. Cal. Civ. L.R. 7-18.
 3         Reconsideration should be used conservatively, because it is an “extraordinary
 4   remedy, to be used sparingly in the interests of finality and conservation of judicial
 5   resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003); see also Marlyn
 6   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)
 7   (“‘[A] motion for reconsideration should not be granted, absent highly unusual
 8   circumstances . . . .’”). A motion for reconsideration may not be used to relitigate old
 9   matters, or to raise arguments or present evidence for the first time that reasonably could
10   have been raised earlier in the litigation. Exxon Shipping Co. v. Baker, 554 U.S. 471, 486
11   n.5 (2008); see Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
12   2000) (“A [motion for reconsideration] may not be used to raise arguments or present
13   evidence for the first time when they could reasonably have been raised earlier in the
14   litigation.”). “A party seeking reconsideration must show more than a disagreement with
15   the Court’s decision.” United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131
16   (E.D. Cal. 2001); accord Huhmann v. FedEx Corp., No. 13-CV-00787-BAS NLS, 2015
17   WL 6128494, at *2 (S.D. Cal. Oct. 16, 2015); Franklin v. Madden, No. CV 17-4281
18   DSF(JC), 2018 WL 6038332, at *2 (C.D. Cal. July 18, 2018).
19         B.     Legal Standards for Patent Eligibility under § 101
20         Section 101 of the Patent Act defines patent-eligible subject matter as “any new and
21   useful process, machine, manufacture, or composition of matter, or any new and useful
22   improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “‘long held that this
23   provision contains an important implicit exception[:] Laws of nature, natural phenomena,
24   and abstract ideas are not patentable.’” Ass’n for Molecular Pathology v. Myriad Genetics,
25   Inc., 133 S. Ct. 2107, 2116 (2013). “The concern underlying these judicial exclusions is
26   that ‘patent law not inhibit further discovery by improperly tying up the future use of these
27   building blocks of human ingenuity.’” Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827
28   F.3d 1042, 1047 (Fed. Cir. 2016).

                                               10
                                                                             2:17-cv-00220-MLH (KSx)
 1         “The Supreme Court has devised a two-stage framework to determine whether a
 2   claim falls outside the scope of section 101.” Affinity Labs of Texas, LLC v. DIRECTV,
 3   LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016); see Alice, 134 S. Ct. at 2355. “The prescribed
 4   approach requires a court to determine (1) whether the claim is directed to a patent-
 5   ineligible concept, i.e., a law of nature, a natural phenomenon, or an abstract idea, and if
 6   so, (2) whether the elements of the claim, considered both individually and as an ordered
 7   combination, add enough to transform the nature of the claim’ into a patent-eligible
 8   application.” Affinity Labs, 838 F.3d at 1257 (internal quotation marks omitted) (citing
 9   Alice, 134 S. Ct. at 2355). “In the context of claims that are challenged as containing only
10   abstract ideas, those two stages are typically referred to as the ‘abstract idea’ step and the
11   ‘inventive concept’ step.” Id.
12         “The ‘abstract idea’ step of the inquiry” requires courts “to look at the ‘focus of the
13   claimed advance over the prior art’ to determine if the claim’s ‘character as a whole’ is
14   directed to excluded subject matter.” Id. at 1257. “The ‘inventive concept’ step requires
15   [courts] to look with more specificity at what the claim elements add, in order to determine
16   ‘whether they identify an “inventive concept” in the application of the ineligible subject
17   matter’ to which the claim is directed.” Id. at 1258. “This inventive concept must do more
18   than simply recite ‘well-understood, routine, conventional activity.’” FairWarning IP,
19   LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016).
20         “Patent eligibility under 35 U.S.C. § 101 is ultimately an issue of law.” Berkheimer
21   v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). But “[t]he patent eligibility inquiry may
22   contain underlying issues of fact.” Id. “The accused infringer bears the burden of proof
23   on both steps” of the Alice inquiry.        InsideSales.com, Inc. v. SalesLoft, Inc., No.
24   2:16CV859DAK, 2017 WL 2559932, at *2 (D. Utah June 13, 2017); see Microsoft Corp.
25   v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011) (“[T]he burden of establishing in-validity of a
26   patent or any claim thereof shall rest on the party asserting such invalidity.” (quoting 35
27   U.S.C. § 282)). Patent ineligibility must be proven by clear and convincing evidence. See
28   Berkheimer, 881 F.3d at 1368; Microsoft, 564 U.S. at 95.

                                               11
                                                                              2:17-cv-00220-MLH (KSx)
 1         C.     Analysis
 2                i.     Alice Step One
 3         In the Court’s February 27, 2018 summary judgment order, the Court held under
 4   step one of the Alice inquiry that the asserted claims are directed to an abstract idea. (Doc.
 5   No. 117 at 9; see also Doc. No. 59 at 10-11 (quoting Bascom Global, 827 F.3d at 1349).)
 6   Snap does not move for reconsideration of this part of the Court’s prior order. As such,
 7   the Court turns to step two of the Alice inquiry.
 8                ii.    Alice Step Two
 9         Snap argues that the asserted claims fail to recite an inventive concept under Alice
10   step two in light of the Federal Circuit’s decisions in Interval and BSG. (Doc. No. 183-1
11   at 2-4.) In response, Vaporstream argues that Interval and BSG do not represent a material
12   difference in the law warranting reconsideration. (Doc. No. 193 at 1.) Vaporstream further
13   argues that even if Interval and BSG represent a material change in the law, the two
14   decisions do not alter the Court’s prior conclusion that Snap failed to conduct a proper
15   ordered combination analysis. (Id. at 2.)
16         At Alice step two, the Court “consider[s] the elements of each claim both
17   individually and as an ordered combination to determine whether the additional elements
18   transform the nature of the claim into a patent-eligible application.” Berkheimer, 881 F.3d
19   at 1366 (internal quotation marks omitted) (quoting Alice, 134 S. Ct. at 2355); accord
20   Interval, 896 F.3d at 1342; BSG, 899 F.3d at 1289. “The second step of the Alice test is
21   satisfied when the claim limitations ‘involve more than performance of “well-understood,
22   routine, [and] conventional activities previously known to the industry.”’” Berkheimer,
23   881 F.3d at 1367 (quoting Content Extraction & Transmission LLC v. Wells Fargo Bank,
24   Nat. Ass’n, 776 F.3d 1343, 1347-48 (Fed. Cir. 2014)); see Aatrix Software, Inc. v. Green
25   Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018) (“If the elements involve
26   ‘well-understood, routine, [and] conventional activity previously engaged in by researchers
27   in the field,’ they do not constitute an ‘inventive concept.’ (quoting Mayo, 566 U.S. at 73)).
28   “The question of whether a claim element or combination of elements is well-understood,

                                                 12
                                                                              2:17-cv-00220-MLH (KSx)
 1   routine and conventional to a skilled artisan in the relevant field is a question of fact.”
 2   Berkheimer, 881 F.3d at 1368; accord BSG, 899 F.3d at 1290.
 3         In the Court’s February 27, 2018 summary judgment order, the Court provided two
 4   reasons for denying Snap’s motion for summary judgment at Alice step two. First, the
 5   Court explained that under the Federal Circuit’s decision in Berkheimer, the question of
 6   whether a claim element or combination of elements is well-understood, routine and
 7   conventional is a question fact. (Doc. No. 117 at 11 (citing Berkheimer, 881 F.3d at 1368).)
 8   The Court then noted that it had been presented with competing expert testimony as to that
 9   specific question of fact, and, therefore, summary judgment on that issue was
10   inappropriate. (See id. (citing Crown Packaging Tech., Inc. v. Ball Metal Beverage
11   Container Corp., 635 F.3d 1373, 1384 (Fed. Cir. 2011); Leggett & Platt, Inc. v. Hickory
12   Springs Mfg. Co., 285 F.3d 1353, 1362 (Fed. Cir. 2002)).)
13         Second, the Court agreed with Vaporstream that Snap failed to conduct a proper
14   ordered combination analysis. (Id. at 11-12.) The Court explained that when conducting
15   an Alice step two analysis, the Court must examine the elements of each claim both
16   individually and as an ordered combination. (Id. at 11 (citing Alice, 134 S. Ct. at 2355;
17   Berkheimer, 881 F.3d at 1366).) The Court explained that both Snap and its expert’s Alice
18   step two analysis simply broke apart the asserted claims into their individual elements and
19   analyzed each element in an attempt to show that each individual element, by itself, was
20   well-understood and conventional at the time of the invention. (Id.) Snap failed to present
21   any evidence showing that the specific combination of elements performed in the specific
22   order claimed in the patents-in-suit was conventional and generic at the time of the
23   invention. (Id. at 12.)
24         The Court agrees with Vaporstream that Snap has failed to provide a sufficient basis
25   for reconsideration of the Court’s February 27, 2018 summary judgment order. The
26   decisions in Interval and BSG have no material affect on either of the conclusions
27   previously reached by the Court under Alice step two.
28

                                              13
                                                                            2:17-cv-00220-MLH (KSx)
 1          The Court’s first conclusion was based on Berkheimer’s holding that “[t]he question
 2   of whether a claim element or combination of elements is well-understood, routine and
 3   conventional to a skilled artisan in the relevant field is a question of fact.” (Doc. No. 117
 4   at 11 (quoting Berkheimer, 881 F.3d at 1368).)             Neither Interval nor BSG altered
 5   Berkheimer’s holding. Indeed, both decisions cite to Berkheimer and acknowledge its
 6   holding that “whether a claim limitation or combination of limitations is well-understood,
 7   routine, and conventional is a factual question.”            BSG, 899 F.3d at 1290 (citing
 8   Berkheimer, 881 F.3d at 1368); see Interval, 896 F.3d 1335, 1342 & n.4 (citing
 9   Berkheimer, 881 F.3d at 1365, 1368).
10          Further, both Interval and BSG are distinguishable from the present case as neither
11   decision involved a situation where the court was presented with competing expert
12   testimony on the issue of whether the claim elements or combination of elements were
13   well-understood, routine, and conventional. Interval involved a Rule 12(c) motion for
14   judgment on the pleadings, and, therefore, competing expert testimony could not have been
15   at issue in that decision. See 896 F.3d at 1341; cf. Yakima Valley Mem’l Hosp. v.
16   Washington State Dep’t of Health, 654 F.3d 919, 925 (9th Cir. 2011) (“Judgment on the
17   pleadings is limited to material included in the pleadings.”). And there is no indication
18   from the decision in BSG that competing expert testimony was at issue in that case. 2 The
19   BSG court’s Alice step two analysis focused on the patents’ specifications, which the
20   patentee had argued recited unconventional features. See BSG, 899 F.3d at 1290-91.
21          In contrast, here, Snap relied heavily on expert testimony in its motion for summary
22   judgment to support its Alice step two analysis. (See Doc. No. 74 at 16-25 (citing Doc.
23   No. 74-9, Greenberg Decl. ¶¶ 17-68).) And Vaporstream provided competing expert
24   testimony on that issue. (See Doc. No. 82-5, Cohen Decl. ¶¶ 19-89.) Both Interval and
25   BSG acknowledge that a genuine dispute of fact over whether claim limitations are well-
26
27
     2
28          The Court notes that the motion at issue in BSG was originally filed as a 12(b)(6) motion to
     dismiss. See 899 F.3d at 1285.

                                                 14
                                                                                  2:17-cv-00220-MLH (KSx)
 1   understood, routine, and conventional “will preclude summary judgment that a claim is
 2   ineligible under § 101.” BSG, 899 F.3d at 1290; see Interval, 896 F.3d 1335, 1342 n.4; see
 3   also Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 683 (Fed. Cir. 2015)
 4   (“‘“As a general rule, summary judgment is inappropriate where an expert’s testimony
 5   supports the non-moving party’s case.’” (quoting Provenz v. Miller, 102 F.3d 1478, 1490
 6   (9th Cir. 1996))); Crown Packaging, 635 F.3d at 1384 (“Where there is a material dispute
 7   as to the credibility and weight that should be afforded to conflicting expert reports,
 8   summary judgment is usually inappropriate.”). As such, the decisions in BSG and Interval
 9   do not alter the Court’s conclusion that summary judgment of Snap’s § 101 defense was
10   inappropriate based on the competing expert testimony in the record.
11         Turning to the second conclusion in the Court’s February 27, 2018 summary
12   judgment order, that conclusion was based on the Supreme Court and the Federal Circuit’s
13   holding that in conducting an Alice step two analysis, a court must examine the “elements
14   of each claim both individually and as an ordered combination.” (Doc. No. 117 at 11
15   (quoting Alice, 134 S. Ct. at 2355).) Neither Interval nor BSG altered this rule of law.
16   Indeed, both Interval and BSG acknowledge this specific rule of law, quoting to the
17   Supreme Court’s decision in Alice. See Interval, 896 F.3d at 1342 (quoting Alice, 134 S.
18   Ct. at 2355); BSG, 899 F.3d at 1289 (quoting Alice, 134 S. Ct. at 2355). In its reply, Snap
19   argues that it provided a thorough and proper ordered combination analysis in its motion
20   for summary judgment, reply brief, and expert declarations. (Doc. No. 203 at 2.) But Snap
21   cannot make this argument through a motion for reconsideration. This particular argument
22   does not rely on Interval, BSG, or any other intervening Federal Circuit decision. Rather,
23   this argument simply disagrees with the Court’s prior conclusion and seeks to relitigate
24   that aspect of the Court’s Alice step two analysis. A motion for reconsideration cannot be
25   used to relitigate old matters, and it must show more then a disagreement with the Court’s
26   prior decision. See Exxon Shipping, 554 U.S. at 486 n.5 (2008); Franklin, 2018 WL
27   6038332, at *2.
28

                                              15
                                                                            2:17-cv-00220-MLH (KSx)
 1          In sum, Snap has failed to set forth a sufficient basis for reconsideration of the
 2   Court’s February 27, 2018 order denying Snap’s motion for summary judgment that the
 3   patents-in-suit are invalid under § 101. As such, the Court denies Snap’s motion for
 4   reconsideration.
 5   III.   Snap’s Motion for Summary Judgment of Non-Infringement
 6          A.    “Header Information” and “Identifier of a Sending User” Limitations
 7          Snap moves for summary judgment of non-infringement of all of the asserted claims
 8   of the ’886 patent, the ’111 patent, and the ’711 patent. (Doc. No. 178-1 at 2-9.)
 9   Specifically, Snap argues that it is entitled to summary judgment of non-infringement
10   because the accused products do not satisfy the “header information” limitation or the
11   “identifier of a sending user” limitation either literally or under the doctrine of equivalents.
12   (Id.) In response, Vaporstream argues that Snap’s non-infringement argument should be
13   rejected because it relies on an untimely and incorrect claim construction. (Doc. No. 200
14   at 1-3.)
15                i.     Legal Standards Governing Patent Infringement
16          A patent infringement analysis proceeds in two steps. Markman v. Westview
17   Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995); Tinnus Enterprises, LLC v.
18   Telebrands Corp., 846 F.3d 1190, 1203 (Fed. Cir. 2017). In the first step, the court
19   construes the asserted claims as a matter of law. Id. In the second step, the factfinder
20   compares the properly construed claims to the accused device. Id.
21          “‘The patentee bears the burden of proving infringement by a preponderance of the
22   evidence.’” Creative Compounds, LLC v. Starmark Labs., 651 F.3d 1303, 1314 (Fed. Cir.
23   2011). “To prove infringement, a plaintiff must prove the presence of each and every claim
24   element or its equivalent in the accused method or device.” Star Sci., Inc. v. R.J. Reynolds
25   Tobacco Co., 655 F.3d 1364, 1378 (Fed. Cir. 2011); see also Intendis GMBH v. Glenmark
26   Pharm. Inc., USA, 822 F.3d 1355, 1360 (Fed. Cir. 2016) (“Even when an accused product
27   does not meet each and every claim element literally, it may nevertheless be found to
28   infringe the claim ‘if there is “equivalence” between the elements of the accused product

                                                16
                                                                               2:17-cv-00220-MLH (KSx)
 1   or process and the claimed elements of the patented invention.’” (quoting Warner–
 2   Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 21 (1997))).
 3         The Federal Circuit “applies two articulations of the test for equivalence.” Voda v.
 4   Cordis Corp., 536 F.3d 1311, 1326 (Fed. Cir. 2008) (citing Warner–Jenkinson, 520 U.S. at
 5   21). “Under the insubstantial differences test, ‘[a]n element in the accused device is
 6   equivalent to a claim limitation if the only differences between the two are insubstantial.’”
 7   Id. (quoting Honeywell Int’l Inc. v. Hamilton Sundstrand Corp., 370 F.3d 1131, 1139 (Fed.
 8   Cir. 2004)). “Alternatively, under the function-way-result test, an element in the accused
 9   device is equivalent to a claim limitation if it ‘performs substantially the same function in
10   substantially the same way to obtain substantially the same result.’” Id. (quoting Schoell
11   v. Regal Marine Indus., Inc., 247 F.3d 1202, 1209–10 (Fed. Cir. 2001)).
12          “‘Infringement, whether literal or under the doctrine of equivalents, is a question of
13   fact.’” Advanced Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1317 (Fed.
14   Cir. 2015). “Summary judgment of noninfringement is proper when no reasonable jury
15   could find that every limitation recited in a properly construed claim is found in the accused
16   device either literally or under the doctrine of equivalents.” Id.
17                ii.    Legal Standards Governing Claim Construction
18         Claim construction is an issue of law for the court to decide. Teva Pharm. USA, Inc.
19   v. Sandoz, Inc., 135 S. Ct. 831, 838 (2015); Markman v. Westview Instr., Inc., 517 U.S.
20   370, 372 (1996). Although claim construction is ultimately a question of law, “subsidiary
21   factfinding is sometimes necessary.” Teva, 135 S. Ct. at 838.
22         “The purpose of claim construction is to ‘determin[e] the meaning and scope of the
23   patent claims asserted to be infringed.’” O2 Micro Int’l Ltd. v. Beyond Innovation Tech.
24   Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). “It is a ‘bedrock principle’ of patent law that
25   the ‘claims of a patent define the invention to which the patentee is entitled the right to
26   exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc).
27         Claim terms “‘are generally given their ordinary and customary meaning[,]’” which
28   “is the meaning that the term would have to a person of ordinary skill in the art in question

                                               17
                                                                              2:17-cv-00220-MLH (KSx)
 1   at the time of the invention.” Id. at 1312–13. “In some cases, the ordinary meaning of
 2   claim language as understood by a [PHOSITA] may be readily apparent even to lay judges,
 3   and claim construction in such cases involves little more than the application of the widely
 4   accepted meaning of commonly understood words.” Id. at 1314. “However, in many
 5   cases, the meaning of a claim term as understood by persons of skill in the art is not readily
 6   apparent.” O2 Micro, 521 F.3d at 1360. If the meaning of the term is not readily apparent,
 7   the court must look to “those sources available to the public that show what a person of
 8   skill in the art would have understood disputed claim language to mean,” including intrinsic
 9   and extrinsic evidence. See Phillips, 415 F.3d at 1314. A court should begin with the
10   intrinsic record, which consists of the language of the claims, the patent specification, and,
11   if in evidence, the prosecution history of the asserted patent. Id.; see also Vederi, LLC v.
12   Google, Inc., 744 F.3d 1376, 1382 (Fed. Cir. 2014) (“In construing claims, this court relies
13   primarily on the claim language, the specification, and the prosecution history.”).
14         In determining the proper construction of a claim, a court should first look to the
15   language of the claims. See Vitronics, 90 F.3d at 1582; see also Comark Commc’ns v.
16   Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998) (“The appropriate starting point . . . is
17   always with the language of the asserted claim itself.”). The context in which a disputed
18   term is used in the asserted claims may provide substantial guidance as to the meaning of
19   the term. See Phillips, 415 F.3d at 1314. In addition, the context in which the disputed
20   term is used in other claims, both asserted and unasserted, may provide guidance because
21   “the usage of a term in one claim can often illuminate the meaning of the same term in
22   other claims.” Id. Furthermore, a disputed term should be construed “consistently with its
23   appearance in other places in the same claim or in other claims of the same patent.”
24   Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001); accord
25   Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520 F.3d 1367, 1375 (Fed.
26   Cir. 2008); see also Paragon Sols., LLC v. Timex Corp., 566 F.3d 1075, 1087 (Fed. Cir.
27   2009) (“We apply a presumption that the same terms appearing in different portions of the
28   claims should be given the same meaning.” (internal quotation marks omitted)). Moreover,

                                               18
                                                                              2:17-cv-00220-MLH (KSx)
 1   “‘[a] claim construction that gives meaning to all the terms of the claim is preferred over
 2   one that does not do so.’” Vederi, 744 F.3d 1383.
 3         A court must also read claims “in view of the specification, of which they are a part.”
 4   Markman, 52 F.3d at 979; see 35 U.S.C. § 112(b) (“The specification shall conclude with
 5   one or more claims particularly pointing out and distinctly claiming the subject matter
 6   which the inventor or a joint inventor regards as the invention.”). “‘Apart from the claim
 7   language itself, the specification is the single best guide to the meaning of a claim term.’”
 8   Vederi, 744 F.3d at 1382. For example, “a claim construction that excludes [a] preferred
 9   embodiment [described in the specification] ‘is rarely, if ever, correct and would require
10   highly persuasive evidentiary support.’” Adams Respiratory Therapeutics, Inc. v. Perrigo
11   Co., 616 F.3d 1283, 1290 (Fed. Cir. 2010).
12         But “[t]he written description part of the specification does not delimit the right to
13   exclude. That is the function and purpose of claims.” Markman v. Westview Instruments,
14   Inc., 52 F.3d 967, 980 (Fed. Cir. 1995) (en banc). Therefore, “it is improper to read
15   limitations from a preferred embodiment described in the specification—even if it is the
16   only embodiment—into the claims absent a clear indication in the intrinsic record that the
17   patentee intended the claims to be so limited.” Dealertrack, Inc. v. Huber, 674 F.3d 1315,
18   1327 (Fed. Cir. 2012); see also Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341, 1348
19   (Fed. Cir. 2009) (“The patentee is entitled to the full scope of his claims, and we will not
20   limit him to his preferred embodiment or import a limitation from the specification into the
21   claims.”).
22         In most situations, analysis of the intrinsic evidence will resolve claim construction
23   disputes. See Vitronics, 90 F.3d at 1583; Teva, 135 S. Ct. at 841. However, “[w]here the
24   intrinsic record is ambiguous, and when necessary,” district courts may “rely on extrinsic
25   evidence, which ‘consists of all evidence external to the patent and prosecution history,
26   including expert and inventor testimony, dictionaries, and learned treatises.’” Power
27   Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1360 (Fed. Cir.
28   2013) (quoting Phillips, 415 F.3d at 1317). A court must evaluate all extrinsic evidence in

                                               19
                                                                             2:17-cv-00220-MLH (KSx)
 1   light of the intrinsic evidence. Phillips, 415 F.3d at 1319. “Extrinsic evidence may not be
 2   used ‘to contradict claim meaning that is unambiguous in light of the intrinsic evidence.’”
 3   Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1290 (Fed. Cir. 2015); see also Bell
 4   Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d 1258, 1269 (Fed. Cir.
 5   2001) (“[E]xtrinsic evidence . . . may not be used to vary, contradict, expand, or limit the
 6   claim language from how it is defined, even by implication, in the specification or file
 7   history.”); Vederi, 744 F.3d at 1382 (“[E]xtrinsic evidence may be less reliable than the
 8   intrinsic evidence.”). In cases where subsidiary facts contained in the extrinsic evidence
 9   “are in dispute, courts will need to make subsidiary factual findings about that extrinsic
10   evidence.” Teva, 135 S. Ct. at 841.
11         “[D]istrict courts are not (and should not be) required to construe every limitation
12   present in a patent’s asserted claims.” O2 Micro, 521 F.3d at 1362. In certain situations,
13   it is appropriate for a court to determine that a claim term needs no construction and its
14   plain and ordinary meaning applies. See id.; Phillips, 415 F.3d at 1314. But “[a]
15   determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary
16   meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or when
17   reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.” O2 Micro,
18   521 F.3d at 1361. If the parties dispute the scope of a certain claim term, it is the court’s
19   duty to resolve the dispute. Id. at 1362; accord Eon Corp. IP Holdings v. Silver Spring
20   Networks, 815 F.3d 1314, 1318 (Fed. Cir. 2016).
21                iii.   Claim Construction Analysis
22         Independent claim 1 of the ’711 patent recites a method including, among other
23   steps: “transmitting the electronic message from the server to the recipient user device via
24   a second network that includes a wireless communications portion, wherein the electronic
25   message transmitted to the recipient user device includes an identifier of a sending user . .
26   . the third display presenting the identifier of a sending user.” ’711 Patent at 24:43-52.
27   Independent claim 1 of the ’886 patent and independent claim 1 of the ’111 patent both
28   recite a method including, among other steps: “providing a plurality of reduced traceability

                                               20
                                                                             2:17-cv-00220-MLH (KSx)
 1   displays via the recipient user [mobile] device . . . , the plurality of reduced traceability
 2   displays including a first display presenting a header information of an electronic message
 3   received at the recipient user [mobile] device.” ’886 Patent at 18:63-19:4; ’111 Patent at
 4   18:66-19:7. The parties agree that the term “header information” should be construed as
 5   “properties of a message that is not the message content, e.g., identifying information
 6   regarding the sender, the recipient, the location of the message, times and dates associated
 7   with the message, etc.” (Doc. No. 118 at 23; Doc. No. 97-2 at 46-47.)
 8          As an initial matter, in their briefing, the parties present the Court with a claim
 9   construction dispute regarding the term “presenting.” Because the parties dispute the scope
10   of this claim term, it is the Court’s duty to resolve the dispute.3 O2 Micro, 521 F.3d at
11   1361; Eon Corp., 815 F.3d at 1318.
12          Snap argues that the term “presenting” requires “that the recipient device display the
13   same header information (or identifier of a sending user) of the message, that the device
14   received.” (Doc. No. 178-1 at 3 (emphasis removed).) In response, Vaporstream argues
15   that “[t]here is no requirement in the claims that the data or information a recipient device
16   receives from the sever (or a sever transmits to a recipient device) must be exactly and
17   identically replicated” on the claimed “display.” (Doc. No. 200 at 2.) At the summary
18
19
     3
20           The Court advises the parties that it is improper to be raising this claim construction dispute at this
     stage in the proceedings. Under the scheduling orders in this case, any proposed claim constructions
21   should have been presented to the Court a long time ago during the claim construction phase of this case.
     (See Doc. No. 81; Doc. No. 96 at 8-12.)
22
             Under the Court’s scheduling orders, Vaporstream served its initial infringement contentions
23   almost three years ago on March 7, 2017, and Vaporstream served its final infringement contentions two
24   years ago on December 8, 2017 (Doc. No. 34; Doc. No. 96 at 10.) The present claim construction dispute
     is one that should have been apparent from those contentions. As such, if Snap wanted to raise a non-
25   infringement argument that was based on its proposed interpretation of the claims, Snap should have raised
     this claim construction issue in its briefing at the claim construction stage of this case, rather, than in its
26   briefing in support of the present motion for summary judgment. Parties put the Court at a disadvantage
     by improperly raising claim construction disputes at a later stage in the case. Cf. O2 Micro Int’l Ltd. v.
27   Monolithic Power Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006) (explaining that the procedures set
28   forth in patent local rules are designed to “prevent the ‘shifting sands’ approach to claim construction”);
     Keranos, LLC v. Silicon Storage Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015) (same).

                                                       21
                                                                                           2:17-cv-00220-MLH (KSx)
 1   judgment hearing, Vaporstream proposed that the term “presenting” be construed as
 2   “showing on the display of the recipient device at least some of the [header
 3   information/identifier of a sending user] that was [transmitted to/received by] the recipient
 4   user device.” (Doc. No. 221-1 Ex. A at 2.) In this Court’s January 9, 2020 tentative claim
 5   construction order, the Court tentatively construed the term “ . . . presenting . . .” as
 6   “displaying on the recipient user device a [header information/identifier of a sending user]
 7   that was included in the electronic message that was [transmitted to/received by] the
 8   recipient user device.” (Doc. No. 220 at 14.)
 9          The Court begins its analysis of the parties’ claim construction dispute by reviewing
10   the claim language. With respect to the ’711 patent, independent claim 1 of that patent
11   recites a method including, among other steps: “transmitting the electronic message from
12   the server to the recipient user device . . . , wherein the electronic message transmitted to
13   the recipient user device includes an identifier of a sending user.” ’711 Patent at 24:43-47.
14   Here, the claim language states that the claimed “identifier of a sending user” is
15   “include[d]” in the claimed “electronic message” that is transmitted to the recipient device.
16   Independent claim 1 of the ’711 patent further recites: “the third display presenting the
17   identifier of a sending user.” Id. at 24:50-51. Here, the claim language provides that that
18   the claimed “identifier of a sending user” is presented on a display on the recipient device.4
19   Further, by using the word “the” to describe “the identifier of a sending user,” the claim
20   language explains that the “identifier of a sending user” that is presented on the “third
21   display” is the same “identifier of a sending user” that was included in the claimed
22   “electronic message.” See, e.g., Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338,
23   1342 (Fed. Cir. 2008).
24          Turning to the ’886 patent and the ’111 patent, independent claim 1 of both patents
25   recites a method including, among other things, an “electronic message including a
26
27   4
            Independent claim 1 elsewhere explains that the claimed “third display” is included within the
28   claimed “second plurality of reduced traceability displays,” and the claimed “second plurality of reduced
     traceability displays” is provided via “the recipient user device.” ’711 Patent at 24:22-24, 24:48-50.

                                                    22
                                                                                      2:17-cv-00220-MLH (KSx)
 1   message content and a header information that corresponds to the message content.” ’886
 2   Patent at 18:59-61; ’111 Patent at 18:60-62. The parties agree that the term “header
 3   information” can encompass “identifying information regarding the sender.” (Doc. No.
 4   118 at 23; Doc. No. 97-2 at 46-47.) See also ’886 Patent at 2:25-26, 12:66-13:5.
 5   Independent claim 1 of the patents further recites: “providing a plurality of reduced
 6   traceability displays via the recipient user [mobile] device . . . , the plurality of reduced
 7   traceability displays including a first display presenting a header information of an
 8   electronic message received at the recipient user [mobile] device.” ’886 Patent at 18:63-
 9   19:4; ’111 Patent at 18:66-19:7. Here, the claim language provides that the claimed
10   “header information” is presented on the claimed “first display” via the recipient device.
11   The claim language further explains that the “header information” that is presented on the
12   display is the header information “of” the electronic message that was received by the
13   recipient device. Id.
14         In sum, the claim language supports Snap’s proposed construction. The claim
15   language for the three independent claims explains that the “header information/identifier
16   of a sending user” that is displayed on the recipient device is the “header
17   information/identifier of a sending user” that was included in the electronic message that
18   was transmitted to/received by the recipient device.
19         Nevertheless, the Court clarifies that the claim language does not entirely support
20   Snap’s proposed construction. Snap argues that the term “presenting” requires “that the
21   recipient device display the same header information (or identifier of a sending user) of the
22   message, that the device received.” (Doc. No. 178-1 at 3 (emphasis removed). Although
23   the claim language supports that the requirement that the header information that is display
24   on the recipient device must have been included in the message that the device received.
25   There is nothing in the claim language that requires the recipient device display all the
26   header information that was included in the message. In addition, there is nothing in the
27   claim language that requires that the header information be displayed in an identical
28   manner to how the information is contained in the electronic message. Indeed, at the

                                               23
                                                                             2:17-cv-00220-MLH (KSx)
 1   hearing, Snap conceded that the claim language does not require that the header
 2   information be presented in an identical form. 5 As such, this is why the Court modified
 3   Snap’s proposed claim construction order in the Court’s tentative claim construction, and
 4   the Court did not include the phrase “the same” in tentatively construing the term as
 5   “displaying on the recipient user device a [header information/identifier of a sending user]
 6   that was included in the electronic message that was [transmitted to/received by] the
 7   recipient user device.” (Doc. No. 220 at 14.)
 8           Vaporstream argues that the claim language supports its proposed construction
 9   because a review of the claim language shows that the term “presenting” has a different
10   meaning from the term “displaying.” To support this argument, Vaporstream relies on the
11   fact that independent claim 1 of the ’111 patent contains both the word “presenting” and
12   the word “displaying” in its claim language. “Different claim terms are presumed to have
13   different meanings.” Bd. of Regents of the Univ. of Texas Sys. v. BENQ Am. Corp., 533
14   F.3d 1362, 1371 (Fed. Cir. 2008); accord Chicago Bd. Options Exch., Inc. v. Int’l Sec.
15   Exch., LLC, 677 F.3d 1361, 1369 (Fed. Cir. 2012); see CAE Screenplates Inc. v. Heinrich
16   Fiedler GmbH & Co. KG, 224 F.3d 1308, 1317 (Fed. Cir. 2000) (“In the absence of any
17   evidence to the contrary, we must presume that the use of these different terms in the claims
18   connotes different meanings.”). Nevertheless, this presumption can be “overcome where
19   . . .   the evidence indicates that the patentee used the two terms interchangeably.” Baran
20   v. Med. Device Techs., Inc., 616 F.3d 1309, 1316 (Fed. Cir. 2010). Here, a review of the
21   claim language shows that independent claim 1 of the ’111 patent uses the terms
22   “presenting” and “displaying” interchangeably. Compare ’111 Patent at 19:7-8 (“a second
23   display presenting a message content of the electronic message”) with id. at 19:20-21 (“the
24   second display displaying the message content”). In addition, the common specification
25
26
     5
            At the hearing, Snap’s counsel presented the example of where the header information that is
27   included in the electronic message could include the time presented in Greenwich Mean Time, but when
28   the header information is displayed on the recipient device the time could be presented in Pacific Standard
     Time.

                                                     24
                                                                                        2:17-cv-00220-MLH (KSx)
 1   also uses the terms “presenting” and “display” interchangeably. Compare id. at 15:23-24
 2   (“FIG. 11 illustrates one example display image 1100 presenting message content . . . .”)
 3   with id. at 15:31-32 (“[D]isplay image 1100 may employ FLASH technology to display
 4   the message content.”). As such, the Court rejects Vaporstream’s claim differentiation
 5   argument.
 6           Vaporstream argues that Snap’s proposed construction is improper because it reads
 7   out certain preferred embodiments disclosed in the patents’ common specification. (Doc.
 8   No. 200 at 2.) Specifically, in its briefing, Vaporstream argues that the specification
 9   includes an embodiment that “describes identifying, at the server, a ‘display name’ that
10   corresponds to a user and then transmitting that ‘display name’ to the recipient device.
11   When the display name is shown on the recipient device, the recipient display presents a
12   username.” (Id. (emphasis in original removed) (citing ’886 Patent at 12:53-57; ’11 Patent
13   at 12:53-57; ’711 Patent at 13:60-64). “[A] claim construction that excludes [a] preferred
14   embodiment [described in the specification] ‘is rarely, if ever, correct and would require
15   highly persuasive evidentiary support.’” Adams Respiratory Therapeutics, 616 F.3d at
16   1290.
17           But Vaporstream’s purported embodiment is not actually contain within the common
18   specification.    The Court has reviewed the portion of the specification cited by
19   Vaporstream. Although that portion of the specification discusses an embodiment that
20   utilizes a “display name,” the specification never states that in that embodiment, the
21   recipient display presents a “username” that is different from the “display name.” See ’886
22   Patent at 12:52-57. Indeed, the word “username” is not even contained in that passage of
23   the specification. See id. Rather, the embodiment at issue – consistent with the Court’s
24   tentative construction for this term – describes utilizing a “display name” for the sending
25   user that is transmitted to and displayed on the recipient device.6 See id. Thus, consistent
26
27
     6
28          The common specification explains elsewhere that “header information . . . may include . . . a
     display name representing a sender of the electronic message.” ’886 Patent at 12:66-13:4

                                                  25
                                                                                   2:17-cv-00220-MLH (KSx)
 1   with the Court’s tentative construction and the claim language, the “display name” that is
 2   displayed on the recipient device is included in the electronic message that is transmitted
 3   to and received by the recipient device. See id. As such, the Court rejects Vaporstream’s
 4   reliance on this portion of the specification.
 5         At oral argument, Vaporstream argued that the Court’s tentative construction would
 6   read out additional embodiments from the specification. Vaporstream is wrong. First,
 7   Vaporstream identifies an embodiment described in the common specification where the
 8   date and time included in the electronic message is stored as “datereceived=1143660969.”
 9   ’886 Patent at 13:51.     And Vaporstream then identifies another embodiment in the
10   specification where the date and time is displayed as “Mar 29 8:36 pm.” Id. fig. 10. But
11   this is of no consequence because the Court’s tentative construction does not require that
12   the header information be displayed in an identical form to how it is included in the
13   electronic message. Rather, the Court’s tentative construction simply requires that the
14   information that is displayed on the device was included in the electronic message that the
15   device received. In Vaporstream’s identified example, the header information at issue, the
16   date and time, that is displayed on the recipient device was included in the electronic
17   message, albeit in a different form.
18         Second, Vaporstream identifies an embodiment described in the following passage
19   of the common specification:
20         At step 555 of FIG. 5, a display image having header information is
           communicated (e.g., from server 310 to computer 320. System 300 provides
21
           a display image to computer 320 representing at least some of the header
22         information associated with any electronic messages associated with the
           recipient user. . . . Each message container (or header information) 1015,
23
           1020, 1025 may also include an association to a message ID and an association
24         to a reply ID (although, not displayed in display image 1000).
25   ’886 Patent at 14:33-48. But the Court’s tentative construction does not exclude this
26   embodiment either. As explained above, the claim language and the Court’s tentative
27   construction does not require that all of the header information that was included in the
28   electronic message be displayed on the recipient device.           The Court notes that

                                                26
                                                                           2:17-cv-00220-MLH (KSx)
 1   Vaporstream’s proposed construction includes the phrase “at least some of the [header
 2   information/identifier of a sending user].” The Court is amenable to including this
 3   language in the Court’s final construction for this term as it is supported by the claim
 4   language and the portion of the specification identified by Vaporstream. Nevertheless, the
 5   Court declines to adopt Vaporstream’s proposed construction in full as it does not expressly
 6   include the requirement that the displayed header information be included in the electronic
 7   message that the device received, as required by the claim language.
 8         In support of its proposed construction Vaporstream also relies on extrinsic
 9   evidence, specifically a dictionary definition for the word “presenting.” (Doc. No. 200 at
10   3 (citing Google Dictionary).) But “[e]xtrinsic evidence may not be used ‘to contradict
11   claim meaning that is unambiguous in light of the intrinsic evidence.’” Summit 6, LLC v.
12   Samsung Elecs. Co., 802 F.3d 1283, 1290 (Fed. Cir. 2015). As explained above, the claim
13   language unambiguously supports the requirement that the header information that is
14   displayed on the recipient device was included in the electronic message that the device
15   received.
16         In sum, for the reasons above, the Court adopts in part Snap’s proposed construction,
17   and the Court adopts in part Vaporstream’s proposed construction. The Court construes
18   the term “wherein the electronic message transmitted to the recipient user device includes
19   an identifier of a sending user . . . the third display presenting the identifier of a sending
20   user” and the term “a first display presenting a header information of an electronic message
21   received at the recipient user [mobile] device” both as “displaying on the recipient user
22   device at least some of the [header information/identifier of a sending user] that was
23   included in the electronic message that was [transmitted to/received by] the recipient user
24   device.”
25                iv.    Infringement Analysis
26         Nevertheless, Snap is not entitled to summary judgment of non-infringement. Snap
27   argues that it is entitled to summary judgment of non-infringement because when a
28   message is sent using the accused Snapchat application, Snapchat transmits a “username”

                                               27
                                                                              2:17-cv-00220-MLH (KSx)
 1   to the recipient device, but displays a “display name,” not the “username,” to the user of
 2   the recipient device. (See Doc. No. 178-1 at 4-5 (citing Doc. No. 178-14, Ex. A Weissman
 3   Rebuttal Expert Report ¶¶ 118, 196-99; Doc. No. 178-9, Ex. 6 Hicks Expert Report at
 4   Exhibit-Infringement-711 at 44, Exhibit-Infringement-886 at 10; Exhibit-Infringement-
 5   111 at 11).) Vaporstream’s infringement expert, Mr. Hicks, directly addresses this non-
 6   infringement argument in his expert report, and opines that the accused Snapchat
 7   application nevertheless infringes the patents at issue under the doctrine of equivalents.
 8   (See Doc. No. 178-9, Ex. 6 Hicks Expert Report at 165.) Specifically, Mr. Hicks opines:
 9   “When display names are displayed, the display name is linked to the corresponding
10   username, so the difference is insubstantial. The accused products perform substantially
11   the same function (identifying a sender), in substantially the same way (displaying text and
12   other information that allows the receiving user to recognize a particular sender), to achieve
13   substantially the same result (selection of a message from a particular sender).” (Id.) This
14   is sufficient to create a genuine issue of material fact as to whether the accused products
15   satisfy the “identifier of a sending user/header information” claim limitations under the
16   doctrine of equivalents. See Voda, 536 F.3d at 1326; Vasudevan Software, 782 F.3d at
17   683 (“‘“As a general rule, summary judgment is inappropriate where an expert’s testimony
18   supports the non-moving party’s case.’”).
19         Snap argues that Mr. Hick’s theory of infringement under the doctrine of equivalents
20   should be rejected as a matter of law because it violates the “all limitations rule.” (Doc.
21   No. 178-1 at 7.) “[T]he ‘all limitations rule’ restricts the doctrine of equivalents by
22   preventing its application when doing so would vitiate a claim limitation.” Carnegie
23   Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1129 (Fed. Cir. 2008) (quoting
24   Warner-Jenkinson, 520 U.S. at 21). “In determining whether a finding of infringement
25   under the doctrine of equivalents would vitiate a claim limitation, [a court] must consider
26   ‘the totality of the circumstances of each case and determine whether the alleged equivalent
27   can be fairly characterized as an insubstantial change from the claimed subject matter
28   without rendering the pertinent limitation meaningless.’” Id. (quoting Freedman Seating

                                               28
                                                                              2:17-cv-00220-MLH (KSx)
 1   Co. v. Am. Seating Co., 420 F.3d 1350, 1359 (Fed.Cir. 2005)); see also K-2 Corp. v.
 2   Salomon S.A., 191 F.3d 1356, 1367 (Fed. Cir. 1999) (“[W]here the patent document
 3   expressly identifies a role for a claim limitation, the doctrine of equivalents cannot be used
 4   to capture subject matter that does not substantially fulfill that role.”).
 5         Snap argues that Mr. Hicks’s theory of infringement vitiates the “received” and
 6   “transmitted” claim limitations because it is undisputed that the “display name” is neither
 7   received nor transmitted as part of the electronic message. (Doc. No. 178-1 at 7.) The
 8   Court rejects this argument. In his expert report, Mr. Hicks explains that “[w]hen display
 9   names are displayed, the display name is linked to the corresponding username, so the
10   difference is insubstantial.” (Doc. No. 178-9, Ex. 6 Hicks Expert Report at 165.) Snap
11   concedes that the username – which Mr. Hick’s opines corresponds to and is insubstantial
12   from the display name – is “transmitted to a recipient device when a message is sent using
13   Snapchat.” (Doc. No. 178-1 at 4.) Thus, Mr. Hicks’s doctrine of equivalents opinion
14   accounts for the “received” and “transmitted” claim limitations, and it does not render those
15   limitations meaningless. Snap may disagree with Mr. Hick’s opinion that the username
16   corresponds to and is insubstantial from the display name, but that is a question of fact for
17   the jury that may not be resolved at the summary judgment stage. See Advanced Steel
18   Recovery, LLC, 808 F.3d at 1317 (“‘Infringement, whether literal or under the doctrine of
19   equivalents, is a question of fact.’”); Metro. Life Ins. Co. v. Bancorp Servs., L.L.C., 527
20   F.3d 1330, 1339 (Fed. Cir. 2008) (explaining that resolving credibility disputes between
21   the parties’ experts “is not appropriate on summary judgment”). As such, the Court rejects
22   Snap’s claim vitiation argument.
23         Snap also argues that Mr. Hick’s theory of infringement under the doctrine of
24   equivalents should be rejected as a matter of law because it runs afoul of the “dedication
25   to the public” doctrine. (Doc. No. 178-1 at 7-9.) Snap argues that Federal Circuit law
26   holds that the doctrine of equivalents cannot be asserted when an inventor discloses an
27   embodiment of an invention in the patent specification, but fails to expressly claim that
28   embodiment in the claim language. (Id. at 7 (citing Johnson & Johnston Assocs. Inc. v.

                                                29
                                                                                   2:17-cv-00220-MLH (KSx)
 1   R.E. Serv. Co., 285 F.3d 1046, 1054 (Fed. Cir. 2002) (“[A] patentee cannot narrowly claim
 2   an invention to avoid prosecution scrutiny by the PTO, and then, after patent issuance, use
 3   the doctrine of equivalents to establish infringement because the specification discloses
 4   equivalents.”).) Snap argues, therefore, Vaporstream cannot rely on the doctrine of
 5   equivalents because although the specification discloses an embodiment that utilizes a
 6   “display name,” Vaporstream chose not to cover this embodiment in the claim language.
 7   (Id. at 8-9.) Snap is incorrect.
 8         The claims at issue expressly claim either “an identifier of a sending user” or “a
 9   header information.” ’711 Patent at 24:47; ’886 Patent at 18:60; ’111 Patent at 18:61. The
10   common specification of the patents-in-suit explains that “header information . . . may
11   include . . . a display name representing a sender of the electronic message.” Id. at 12:66-
12   13:4. The specification further explains that “system 300 may identify a user by a variety
13   of identities (e.g., display name, login ID. . . ) . . . .” ’886 Patent at 13:14-15; see also id.
14   at 10:36-38 (“Example identifying characteristics include, but are not limited to, a reply
15   ID, an email address, a username, a display name, login ID, and any combination thereof.”).
16   Thus, the specification explains that the terms “an identifier of a sending user” and “a
17   header information” may include a “display name.” As such, Snap’s assertion that the
18   claim language at issue does not cover embodiments that utilize “display names” is wrong,
19   and the Court rejects Snap’s “dedication to the public” doctrine argument.
20         In sum, there is a genuine issue of material fact as to whether the accused products
21   satisfy the “identifier of a sending user/header information” claim limitations under the
22   doctrine of equivalents. As such, the Court denies Snap’s motion for summary judgment
23   of non-infringement of the patents-in-suit.
24         B.     Indirect Infringement of the ’886 Patent and the ’111 Patent
25         Snap moves for summary judgment of no indirect infringement of the ’886 patent
26   and the ’111 patent. (Doc. No. 178-1 at 9-10.) Snap argues that it is entitled to summary
27   judgment on this issue because Vaporstream has no evidence that Snap has the required
28   specific intent necessary to support a claim for induced infringement. (Id. at 10.) In

                                                 30
                                                                                2:17-cv-00220-MLH (KSx)
 1   response, Vaporstream argues that a triable issue of fact exists as to Snap’s knowledge of
 2   other’s infringement it induced. (Doc. No. 200 at 7-8.)
 3         Section 271(b) of the Patent Act provides: “Whoever actively induces infringement
 4   of a patent shall be liable as an infringer.” 35 U.S.C. § 271(b). The Supreme Court has
 5   explained that “liability for inducing infringement attaches only if the defendant knew of
 6   the patent and that ‘the induced acts constitute patent infringement.’” Commil USA, LLC
 7   v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015) (quoting Glob.-Tech Appliances, Inc. v.
 8   SEB S.A., 563 U.S. 754, 766 (2011)). “Intent can be shown by circumstantial evidence,
 9   but the mere knowledge of possible infringement will not suffice.” Vita-Mix Corp. v. Basic
10   Holding, Inc., 581 F.3d 1317, 1328 (Fed. Cir. 2009).
11         “Inducement can be found where there is ‘[e]vidence of active steps taken to
12   encourage direct infringement,’ which can in turn be found in ‘advertising an infringing
13   use or instructing how to engage in an infringing use.’” Takeda Pharm. U.S.A., Inc. v. W.-
14   Ward Pharm. Corp., 785 F.3d 625, 630–31 (Fed. Cir. 2015) (quoting Metro-Goldwyn-
15   Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 936 (2005)). “But such instructions
16   need to evidence ‘intent to encourage infringement.’” Id. at 631 (quoting Vita-Mix, 581
17   F.3d at 1329). “The focus is not on whether the instructions describe the mode of
18   infringement, but rather on whether the ‘instructions teach an infringing use of the device
19   such that [the court is] willing to infer from those instructions an affirmative intent to
20   infringe the patent.’” HZNP Medicines LLC v. Actavis Labs. UT, Inc., 940 F.3d 680, 701
21   (Fed. Cir. 2019) (quoting Vita-Mix, 581 F.3d at 1329 n.2). “Merely ‘describ[ing]’ an
22   infringing mode is not the same as ‘recommend[ing],’ ‘encourag[ing],’ or ‘promot [ing],’
23   an infringing use, or suggesting that an infringing use ‘should’ be performed. Takeda, 785
24   F.3d at 631 (citations omitted).
25         In his report, Vaporstream’s infringement expert Mr. Hicks opines that Snap has
26   induced infringement of the patents-in-suit because: (1) “Snap has published and produced
27   various documents that instruct users on how to use Snapchat[, and] [t]hrough these
28   documents, Snap induces its users to carry out infringing steps of the patented method

                                              31
                                                                           2:17-cv-00220-MLH (KSx)
 1   claims;” and (2) “Snap’s corporate witness Alex Strand has testified that Snap values and
 2   encourages users to practice the asserted methods of the patents by sending snaps, posting
 3   stories, and viewing snaps.” (Doc. No. 194-3, Ex. A Hicks Expert Report ¶¶ 58-59.) In
 4   support of these opinions, Mr. Hicks cites to various instructions contained on Snap’s
 5   website and cites to specific portions of Mr. Strand’s deposition testimony. 7 (See id. ¶¶
 6   24-37, 59; see also, e.g., id. ¶ 59 (“I would say that Snapchat encourages using Snapchat,
 7   yes.”)) This evidence is sufficient to create a genuine issue of fact as to whether Snap has
 8   the requisite intent for induced infringement. See Takeda, 785 F.3d at 630–31; see, e.g.,
 9   i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 851-52 (Fed. Cir. 2010) (affirming a
10   jury’s finding of inducement as supported by substantial evidence where the evidence in
11   the record showed that the defendant provided instructions that taught users to practice the
12   accused product in a manner the defendant knew would result in an infringing use). As a
13   result, the Court denies Snap’s motion for summary judgment of no indirect infringement.
14          C.      Infringement of the ’157 Patent
15          Snap argues that it is entitled to summary judgment of non-infringement of the ’157
16   patent.     (Doc. No. 178-1 at 12.)            Snap notes that although Vaporstream alleged
17   infringement of the ’157 patent in the complaint, Vaporstream has subsequently dropped
18   the ’157 patent from the case and is no longer asserting any claims from it. (Id.) In
19   response, Vaporstream agrees that it is no longer asserting any claims from the ’157 patent,
20   and it has dropped the ’157 patent from the case. (Doc. No. 200 at 11.) Vaporstream
21   argues that, therefore, Snap’s motion should be denied because judgment cannot be entered
22   on an unasserted patent. (Id. at 11-12.)
23
24
     7
25           Snap argues that Vaporstream’s only evidence for the intent element of induced infringement is
     Mr. Hick’s expert report, and because his report is inadmissible hearsay, Snap’s motion for summary
26   judgment should be granted. (Doc. No. 202 at 6 & n.9.) The Court rejects this argument as it is based on
     a flawed premise. In arguing that there is sufficient evidence to create a triable issue of fact, Vaporstream
27   does not rely solely on Mr. Hick’s expert report. Rather, Vaporstream relies on the opinions in Mr. Hick’s
28   expert report and the evidence cited in the report, such as the instructions located on Snapchat’s website
     and Mr. Strand’s testimony. (See Doc. No. 200 at 8.)

                                                      32
                                                                                         2:17-cv-00220-MLH (KSx)
 1         Here, the parties agree that Vaporstream is no longer asserting infringement of any
 2   claims from the ’157 patent in this case, and Vaporstream has dropped the ’157 patent from
 3   this case. (Doc. No. 178-1 at 12; Doc. No. 200 at 11.) The Federal Circuit has explained
 4   that “a patentee’s announcement that it [i]s no longer pursuing particular claims, coupled
 5   with its ceasing to litigate them, [i]s sufficient to remove those claims from the case even
 6   without [the formalities of filing a motion or stipulation].” Alcon Research Ltd. v. Barr
 7   Labs., Inc., 745 F.3d 1180, 1193 (Fed. Cir. 2014) (citing SanDisk Corp. v. Kingston Tech.
 8   Co., 695 F.3d 1348, 1353 (Fed. Cir. 2012)). As such, in light of the parties’ agreement that
 9   Vaporstream is no longer asserting any claims from the ’157 patent, Vaporstream’s claim
10   for infringement of the ’157 patent is removed the case, and the Court dismisses the claim
11   without prejudice. See id.; SanDisk, 695 F.3d at 1353 (explaining that a patentee’s
12   withdrawal of claims should be treated as a dismissal of the claims without prejudice); see,
13   e.g., Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., No. 2:14-CV-911-JRG-RSP,
14   2016 WL 1106442, at *1 (E.D. Tex. Mar. 20, 2016) (dismissing withdrawn infringement
15   claims without prejudice).
16         In dismissing the claim without prejudice, the Court specifically notes that Snap
17   never filed a counterclaim for a declaratory judgment of non-infringement of the ’157
18   patent in this case. (See generally Doc. No. 61.) The Federal Circuit has explained: “If an
19   accused infringer has filed a counterclaim, then the patentee has notice that, even if it drops
20   its infringement claims, the issue of infringement remains to be litigated. On the other
21   hand, if the accused infringer does not file a counterclaim, then it is up to the patentee to
22   decide what claims are to be litigated and decided at trial.” Alcon Research, 745 F.3d at
23   1193. Because Snap never filed a declaratory judgment counterclaim in this case, it is up
24   to Vaporstream “to decide what claims are to be litigated and decided at trial.” Id.
25         In sum, Vaporstream’s claim for infringement of the ’157 patent is dismissed from
26   the case without prejudice. Because Vaporstream’s claim for infringement of the ’157
27   patent has been dismissed, the Court cannot enter summary judgment as to that claim. See
28   Alcon Research, 745 F.3d at 1193 (“A court should not render judgment with respect to

                                                33
                                                                               2:17-cv-00220-MLH (KSx)
 1   claims ‘reference[d] in the complaint’ but not raised in the pretrial statement or litigated at
 2   trial; ‘a reference in the complaint is not sufficient to support a judgment.’” (quoting 800
 3   Adept, Inc. v. Murex Sec., Ltd., 539 F.3d 1354, 1367–68 (Fed. Cir. 2008))). As such, the
 4   Court denies Snap’s motion for summary judgment of non-infringement of the ’157 patent.
 5   IV.   Snap’s Motion for Summary Judgment of No Willful Infringement
 6         Snap moves for summary judgment of no willful infringement. (Doc. No. 178-1 at
 7   10-11.) Snap argues that Vaporstream has presented no evidence of pre- or post-suit willful
 8   infringement. (Id. at 11.) In response, Vaporstream argues that Snap’s motion should be
 9   denied because there is sufficient evidence in the record of post-suit willful infringement
10   to preclude summary judgment. (Doc. No. 200 at 8-11.)
11         “Section 284 of the Patent Act provides that, in a case of infringement, courts ‘may
12   increase the damages up to three times the amount found or assessed.’” Halo Elecs., Inc.
13   v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1928 (2016) (quoting 35 U.S.C. § 284). The Supreme
14   Court has explained “there is ‘no precise rule or formula’ for awarding damages under
15   section 284.” Id. at 1932 (quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
16   572 U.S. 545, 554 (2014)). Rather, “a district court’s ‘discretion should be exercised in
17   light of the considerations’ underlying the grant of that discretion.” Id.
18         In applying this discretion, courts should “limit[]the award of enhanced damages to
19   egregious cases of misconduct beyond typical infringement.” Id. at 1935; see also id. at
20   1932 (“[E]nhanced damages are generally appropriate under § 284 only in egregious
21   cases.”). “The sort of conduct warranting enhanced damages has been variously described
22   . . . as willful, wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or—
23   indeed—characteristic of a pirate.” Id. at 1932. In Halo, the Supreme Court clarified that
24   “[t]he subjective willfulness of a patent infringer, intentional or knowing, may warrant
25   enhanced damages, without regard to whether his infringement was objectively reckless.”
26   Id. at 1933.
27         In Halo, the Supreme Court also explained that “culpability is generally measured
28   against the knowledge of the actor at the time of the challenged conduct.” Id. Thus,

                                                34
                                                                               2:17-cv-00220-MLH (KSx)
 1   “[k]nowledge of the patent alleged to be willfully infringed continues to be a prerequisite
 2   to enhanced damages.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341 (Fed. Cir. 2016).
 3   The Federal Circuit has explained that although the determination of whether to award
 4   enhanced damages is committed to the district court, the factual components underlying a
 5   willfulness determination are questions of fact to be resolved by the jury. Id.
 6         In its response to Snap’s motion, Vaporstream clarifies that it is only asserting post-
 7   suit willful infringement in this action. (See Doc. No. 200 at 8 (“Vaporstream does not
 8   assert that there was pre-suit willful infringement.”).) The Court notes that a claim for
 9   willful infringement can be based on post-filing conduct alone. See Apple Inc. v. Samsung
10   Elecs. Co., 258 F. Supp. 3d 1013, 1025–27 (N.D. Cal. 2017); see, e.g., Simplivity Corp. v.
11   Springpath, Inc., No. CV 4:15-13345-TSH, 2016 WL 5388951, at *18 (D. Mass. July 15,
12   2016); DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465, 473 (D. Del. 2016); cf.
13   Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1295 (Fed. Cir. 2017) (reversing
14   and holding that the district court erred in concluding that the patentee could not present
15   evidence of post-filing willful infringement because it did not seek a preliminary
16   injunction). Nevertheless, Vaporstream has failed to identify sufficient evidence in the
17   record to raise a genuine issue of material fact as to post-suit willful infringement.
18         Vaporstream argues that the evidence in the record relevant to the issue of intent for
19   induced infringement is also relevant to the issue of willful infringement. (Doc. No. 200
20   at 10.) Specifically, Vaporstream argues that this evidence shows that Snap continues to
21   infringe Vaporstream’s patents to this day by actively pushing out its infringing offerings
22   to users and encouraging its users to infringe the patents. (Id. at 10.) But, even assuming
23   this is true, evidence that a defendant infringed and induced others to infringe a patent, by
24   itself, is insufficient to support a finding of willful infringement. See, e.g., SRI Int’l, Inc.
25   v. Cisco Sys., Inc., 930 F.3d 1295, 1309 (Fed. Cir. 2019) (finding that “proof that [the
26   defendant] directly infringed and induced others to infringe the patents-in-suit” was
27   insufficient to support a jury’s finding of willful infringement); Intellectual Ventures I LLC
28   v. Symantec Corp., 234 F. Supp. 3d 601, 612 (D. Del. 2017) (granting summary judgment

                                                35
                                                                               2:17-cv-00220-MLH (KSx)
 1   of no willfulness where the evidence only showed that the defendant continued to update,
 2   produce, and sell the accused products following the filing of the lawsuit); see also
 3   Universal Elecs. Inc. v. Roku, Inc., No. SACV181580JVSADSX, 2019 WL 1877616, at
 4   *14 (C.D. Cal. Mar. 5, 2019) (noting that the majority of district courts in the Ninth Circuit
 5   have held that “knowledge and continued infringement alone” are insufficient to support a
 6   claim for willful infringement).
 7         Vaporstream also notes that, in this case, Snap has not relied on evidence of counsel
 8   nor produced an opinion of counsel on the issue of infringement. (Doc. No. 200 at 10.)
 9   But under section 298 of the Patent Act: “The failure of an infringer to obtain the advice
10   of counsel with respect to any allegedly infringed patent, or the failure of the infringer to
11   present such advice to the court or jury, may not be used to prove that the accused infringer
12   willfully infringed the patent or that the infringer intended to induce infringement of the
13   patent.” 35 U.S.C. § 298. As such, Vaporstream cannot rely on Snap’s failure to obtain
14   an opinion of counsel as evidence of willful infringement. See SRI, 930 F.3d at 1309
15   (“Cisco’s decision not to seek an advice-of-counsel defense is legally irrelevant under 35
16   U.S.C. § 298.”).
17         Finally, Vaporstream notes that Snap has failed to implement in a publicly available
18   version of Snapchat any of its proposed low-cost non-infringing alternatives. (Doc. No.
19   200 at 8-9 (citing Doc. No. 194-4, Ex. B at 207:16-18, 166:9-167:16, 164:6-165:23; Ex. C
20   at 59:6-12, 142:13-19).) Vaporstream argues that evidence that a defendant had a non-
21   infringing alternative that it could have implemented quickly and cheaply but did not will
22   support a jury’s finding of willful infringement. (Id. at 9.) But, to support this argument,
23   Vaporstream relies on a single district court decision – Apple Inc. v. Samsung Elecs. Co.,
24   258 F. Supp. 3d 1013 (N.D. Cal. 2017). The Apple decision is easily distinguishable from
25   the present case.
26         In Apple, the district court found that the jury’s finding of willful infringement was
27   supported by “evidence that [the defendant] had a less desirable non-infringing alternative
28   it could have quickly adopted, but chose not to.” 258 F. Supp. 3d at 1027. But in Apple,

                                               36
                                                                              2:17-cv-00220-MLH (KSx)
 1   this evidence regarding the non-adoption of a non-infringing alternative was just one of
 2   three pieces of evidence that the district court found combined to support the jury’s
 3   willfulness finding. See id. Importantly, in Apple, in addition to the evidence regarding a
 4   non-infringing alternative, there was evidence that the defendant had “engaged in
 5   copying.” Id. In contrast, here, Vaporstream has not identified any evidence purporting to
 6   show that Snap has engaged in copying. And Vaporstream has not identified any case
 7   holding that failure to adopt an available non-infringing alternative alone is sufficient to
 8   support a finding of willful infringement. Continued infringement of patent is insufficient
 9   by itself to support a finding of willful infringement. See SRI Int’l, 930 F.3d at 1309;
10   Intellectual Ventures I, 234 F. Supp. 3d at 612; Universal Elecs., 2019 WL 1877616, at
11   *14.
12          In sum, Vaporstream has failed to show that there is sufficient evidence to raise a
13   triable issue as to willful infringement. Vaporstream has failed to identify any egregious
14   conduct or evidence of behavior beyond typical infringement by Snap. As a result, the
15   Court grants Snap’s motion for summary judgment of no willful infringement. See
16   Intellectual Ventures I, 234 F. Supp. 3d at 612 (granting summary judgment of no willful
17   infringement where the patentee identified “no evidence of behavior beyond typical
18   infringement”); see also Halo, 136 S. Ct. at 1932 (“[E]nhanced damages are generally
19   appropriate under § 284 only in egregious cases.”).
20   V.     Vaporstream’s Motion for Partial Summary Judgment of IPR Estoppel
21          Vaporstream moves for partial summary judgment of Snap’s obviousness defense.
22   (Doc. No. 179 at 21.) Specifically, Vaporstream argues that 35 U.S.C. § 315(e)(2) estops
23   Snap from asserting invalidity of the ’886, ’111, and ’711 patents based on all of its asserted
24   obviousness combinations because Snap reasonably could have raised them in the inter
25   partes review proceedings for those patents. (Id. at 1.) In response, Snap argues that IPR
26   estoppel does not apply to the obviousness combinations at issue because each of those
27   combinations contains at least one system prior art reference that Snap could not have
28   raised during the IPR. (Doc. No. 190 at 1-11.)

                                                37
                                                                               2:17-cv-00220-MLH (KSx)
 1         A.       Relevant Background
 2         On June 12, 2017, Snap served its invalidity contentions. (Doc. No. 179-14, Ex. 12.)
 3   On October 3, 2017, Snap served its first amended invalidity contentions. (Doc. No. 179-
 4   15, Ex. 13.)
 5         Between December 26, 2017 and January 9, 2018, Snap filed petitions with the
 6   Patent Trial and Appeal Board seeking inter partes review of the asserted claims from the
 7   ’711 patent, the ’886 patent, and the ’111 patent. (Doc. No. 179-3, Ex. 1; Doc. No. 179-4,
 8   Ex. 2; Doc. No. 179-5, Ex. 3; Doc. No. 179-6, Ex. 4.) On January 12, 2018, Snap served
 9   its second amended invalidity contentions pursuant to sections 4 and 8 of the Court’s
10   December 1, 2017 amended scheduling order. (Doc. No. 179-16, Ex. 14; see Doc. No. 96
11   at 6-8, 10-11.) On April 18, 2018, Snap served its third amended invalidity contentions
12   pursuant to section 8 of the Court’s December 1, 2017 amended scheduling order. (Doc.
13   No. 179-17, Ex. 15; Doc. No. 96 at 10-11.)
14         On April 25, 2018, Snap served a report regarding the invalidity of the patents-in-
15   suit from its invalidity expert, Dr. Greenberg. (Doc. No. 179-18, Ex. 16 Greenberg Expert
16   Report.) In his report, Dr. Greenberg opines that each of the asserted claims of the ’711
17   patent, the ’886 patent, and the ’111 patent would be invalid under § 103 based on a total
18   of 26 obviousness combinations. (See id. ¶¶ 442-45, 478-80, 496-99.)
19         Between July 10, 2018 and August 8, 2018, the Patent Trial and Appeal Board
20   granted Snap’s petitions and instituted inter partes review of the challenged claims of the
21   ’711 patent, the ’886 patent, and the ’111 patent. (Doc. No. 179-7, Ex. 5; Doc. No. 179-8,
22   Ex. 6; Doc. No. 179-9, Ex. 7; Doc. No. 179-10 Ex. 8.) On June 28, 2019 and August 1,
23   2019, the PTAB issued final written decisions concluding that the asserted claims of
24   the’711 patent, the ’886 patent, and the ’111 patent “have not been shown to be
25   unpatenable.” (Doc. No. 179-11, Ex. 9 at 38; Doc. No. 179-12, Ex. 10 at 38; Doc. No.
26   179-13, Ex. 11 at 37.)
27         On October 15, 2019, in light of the PTAB’s final written decisions on the’711
28   patent, the ’886 patent, and the ’111 patent, Snap withdrew three of the 26 obviousness

                                              38
                                                                           2:17-cv-00220-MLH (KSx)
 1   combinations contained in Dr. Greenberg’s report.8 (Doc. No. 179-19 Ex. 17.) Thus, 23
 2   obviousness combinations currently remain in Dr. Greenberg’s report with respect to the
 3   ’711 patent, the ’886 patent, and the ’111 patent.
 4          B.     Legal Standards for IPR Estoppel
 5          Section 315(e)(2) of the Patent Act states:
 6          The petitioner in an inter partes review of a claim in a patent under this
            chapter that results in a final written decision . . . may not assert . . . in a civil
 7
            action arising in whole or in part under section 1338 of title 28 . . . that the
 8          claim is invalid on any ground that the petitioner raised or reasonably could
            have raised during that inter partes review.
 9
     35 U.S.C. § 315(e)(2). In an IPR, a petitioner is limited to challenging patent claims as
10
     invalid only on grounds “that could be raised under section 102 or 103 and only on the
11
     basis of prior art consisting of patents or printed publications.” 35 U.S.C. § 311(b); see
12
     California Inst. of Tech. v. Broadcom Ltd., No. CV 16-3714 GW (AGRX), 2018 WL
13
     7456042, at *9 (C.D. Cal. Dec. 28, 2018) (“[I]n IPR proceedings, the PTAB will only
14
     consider patents or printed publications as grounds for invalidity due to anticipation or
15
     obviousness.”). Thus, section 315(e)(2) estoppel applies when: (1) a final written decision
16
     is issued in an IPR; (2) the contention at issue asserts invalidity under §§ 102 or 103 based
17
     only on prior art consisting of patents or printed publications; and (3) the contention at
18
     issue either was raised or reasonably could have been raised during the IPR.
19
            Courts have interpreted the phrase “reasonably could have raised” in § 315(e)(2) to
20
     mean “any patent or printed publication that a petitioner actually knew about or that ‘a
21
     skilled searcher conducting a diligent search reasonably could have been expected to
22
     discover.’” Cal. Tech., 2018 WL 7456042, at *8; Palomar Techs., Inc. v. MRSI Sys., LLC,
23
     373 F. Supp. 3d 322, 331 (D. Mass. 2019); Tinnus Enterprises, LLC v. Telebrands Corp.,
24
     No. 6:17-CV-00170-RWS, 2018 WL 3993468, at *3 (E.D. Tex. Aug. 21, 2018); Parallel
25
26
27   8
            Specifically, Snap withdrew the Wren/Berger/Hartselle combination for the ’886 patent and the
28   ’111 patent, and Snap withdrew the Namias/Wren/Yuan/Fardella/Stevenson/Hartselle combination for the
     ’711 patent. (Doc. No. 179-19 Ex. 17.)

                                                  39
                                                                                  2:17-cv-00220-MLH (KSx)
 1   Networks Licensing, LLC v. Int’l Bus. Machines Corp., No. CV 13-2072 (KAJ), 2017 WL
 2   1045912, at *11 (D. Del. Feb. 22, 2017); see also, e.g., Apotex Inc., v. Wyeth LLC, No.
 3   IPR2015-00873, 2015 WL 5523393, at *4 (P.T.A.B. Sept. 16, 2015). The party asserting
 4   estoppel bears the burden to show that estoppel applies. Oil-Dri Corp. of Am. v. Nestlé
 5   Purina Petcare Co., No. 15 C 1067, 2019 WL 861394, at *10 (N.D. Ill. Feb. 22, 2019); see
 6   Palomar Techs., 373 F. Supp. 3d at 332; f’real! Foods, LLC v. Hamilton Beach Brands,
 7   Inc., No. CV 16-41-CFC, 2019 WL 1558486, at *1 (D. Del. Apr. 10, 2019).
 8          C.      Analysis
 9          Vaporstream argues that IPR estoppel under § 315(e)(2) applies to the remaining 23
10   obviousness combinations in Dr. Greenberg’s expert report. (Doc. No. 179 at 6-14.) In
11   response, Snap argues that IPR estoppel does not apply to these obviousness combinations
12   because each of the remaining obviousness combinations includes at least one system prior
13   art reference, and, thus, could not have been raised during the IPR. (Doc. No. 190 at 1-6.)
14   In reply, Vaporstream argues that Dr. Greenberg could not have included any system art in
15   his invalidity analysis because Snap did not disclose any system art references in its
16   invalidity contentions. (Doc. No. 205 at 1-3; Doc. No. 179 at 8-9.)
17          “[I]n IPR proceedings, the PTAB will only consider patents or printed publications
18   as grounds for invalidity due to anticipation or obviousness.” Cal. Tech., 2018 WL
19   7456042, at *9 (citing 5 U.S.C. § 311(b)). Thus, § 102 and § 103 invalidity grounds that
20   are based on non-patent/non-printed publication references, such as “known or used by
21   others” references under pre-AIA § 102(a) or “in public use or on sale” references under
22   pre-AIA § 102(a), cannot be raised in IPR proceedings. 9 See id. Nevertheless, several
23
24   9
             The Court notes that because the ’886, ’111, and ’711 patents all claim priority to application No.
25   11/401,148, filed on April 10, 2006, and provisional application No. 60/703,367, filed on July 28, 2005,
     the pre-AIA version of § 102 applies. See REG Synthetic Fuels, LLC v. Neste Oil Oyj, 841 F.3d 954,
26   958 n.3 (Fed. Cir. 2016) (“References to § 102 . . . in this opinion refer to the pre-AIA version of the
     statute, the version that applies here” because the claims at issue have an effective filing date prior to
27   March 16, 2013); Cal. Tech., 2018 WL 7456042, at *9 (“The ‘pre-AIA’ versions of Sections 102 and 103
28   of the Patent Act apply in this case because each of the Asserted Patents has a priority date that is before
     the relevant date of enactment of the America Invents Act.”).

                                                      40
                                                                                         2:17-cv-00220-MLH (KSx)
 1   district courts have held that “if a patent challenge is simply swapping labels for what is
 2   otherwise a patent or printed publication invalidity ground in order to ‘cloak’ its prior art
 3   ground and ‘skirt’ estoppel,” then § 315(e)(2) estoppel still applies. California Inst. of
 4   Tech. v. Broadcom Ltd., No. 16-cv-3714 GW (AGRx), Docket No. 1432 at 11 (C.D. Cal.
 5   Aug. 9, 2019); see, e.g., Oil-Dri, 2019 WL 861394, at *10 (“Where there is evidence that
 6   a petitioner had reasonable access to printed publications corresponding to or describing a
 7   product that it could have proffered during the IPR process, it cannot avoid estoppel simply
 8   by pointing to its finished product (rather than the printed materials) during litigation.”);
 9   Milwaukee Elec. Tool Corp. v. Snap-On Inc., 271 F. Supp. 3d 990, 1032 (E.D. Wis. 2017)
10   (“To the extent these written materials fall within the scope of Section 311(b), they are of
11   course affected by IPR estoppel. Snap-On cannot skirt it by purporting to rely on a device
12   without actually relying on the device itself.”); Biscotti Inc. v. Microsoft Corp., No.
13   213CV01015JRGRSP, 2017 WL 2526231, at *8 (E.D. Tex. May 11, 2017) (“If, however,
14   Microsoft’s purported system prior art relies on or is based on patents or printed
15   publications that Microsoft would otherwise be estopped from pursuing at trial, e.g.,
16   patents or printed publications that a ‘skilled searcher conducting a diligent search
17   reasonably could have been expected to discover,’ then Microsoft should be estopped from
18   presenting those patents and printed publications at trial.”).
19         Here, each of the remaining 23 obviousness combinations in Dr. Greenberg’s report
20   contains at least one prior art reference that Snap contends is a system reference. (See Doc.
21   No. 190 at 1; Doc. No. 179-18, Ex. 16 Greenberg Expert Report ¶¶ 442-45, 478-80, 496-
22   99.) Specifically, Snap asserts that the Microsoft Outlook Software System reference, the
23   Microsoft Server System reference, the Nokia 7xxx Series Mobile Phone System reference,
24   and the Pocket PC Phone System reference are all system art. (Doc. No. 190 at 7.) In
25   response, Vaporstream argues that the Court should reject Snap’s assertion that these
26   references are system art because none of the references were identified as system art in
27   Snap’s invalidity contentions. (Doc. No. 205 at 1-3; Doc. No. 179 at 8-9.) The Court
28   agrees with Vaporstream.

                                               41
                                                                             2:17-cv-00220-MLH (KSx)
 1          On January 12, 2018, Snap served its second amended invalidity contentions
 2   pursuant to sections 4 and 8 of the Court’s December 1, 2017 amended scheduling order
 3   and the Court’s Patent Local Rules.10 (Doc. No. 179-16, Ex. 14.) Under the S.D. Cal.
 4   Patent Local Rule 3.3(a), Invalidity Contentions must contain:
 5          The identity of each item of prior art that allegedly anticipates each asserted
            claim or renders it obvious. This includes information about any alleged
 6
            knowledge or use of the invention in this country prior to the date of invention
 7          of the patent. Each prior art patent must be identified by its number, country
            of origin, and date of issue. Each prior art publication must be identified by
 8
            its title, date of publication, and where feasible, author and publisher. Prior
 9          art under 35 U.S.C. § 102(b) must be identified by specifying the item offered
            for sale or publicly used or known, the date the offer or use took place or the
10
            information became known, and the identity of the person or entity that made
11          the use or that made and received the offer, or the person or entity that made
            the information known or to whom it was made known.
12
     S.D. Cal. Patent L.R. 3.3(a). “These disclosure requirements exist ‘to further the goal of
13
     full and timely discovery and provide all parties with adequate notice and information with
14
     which to litigate their cases.’” MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11-
15
     CV-5341 YGR, 2014 WL 690161, at *1 (N.D. Cal. Feb. 21, 2014) (quoting Fresenius Med.
16
     Care Holdings, Inc. v. Baxter Int’l, Inc., No. 473, 2006 WL 1329997, at *4 (N.D. Cal. May
17
     15, 2006)); see also O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,
18
     1364 (Fed. Cir. 2006) (explaining that patent local rules are “designed specifically to
19
     ‘require parties to crystallize their theories of the case early in the litigation’”).
20
            In compliance with Patent Local Rule 3.3(a), Snap’s January 12, 2018 invalidity
21
     contentions contained an “Identification of Prior Art” section. (Doc. No. 179-16, Ex. 14
22
     at 7-9.)    In the beginning of this section, Snap states: “The following patents and
23
     publication are prior art under at least 35 U.S.C. § 102(a), (b), (e) and/or (g) and 103 over
24
     the Asserted Patents.” (Id. at 7) Snap then provides a list of patent and printed publication
25
26
27   10
             Under the Court’s December 1, 2017 amended scheduling order, Snap’s January 12, 2018
28   invalidity contentions were required to comply with the disclosure requirements set forth in the Southern
     District of California Patent Local Rules. (See Doc. No. 96 at 2 & 3 n.1, 6-8.)

                                                    42
                                                                                      2:17-cv-00220-MLH (KSx)
 1   prior art references. (Id. at 7-9.) Snap’s “Identification of Prior Art” section does not
 2   identify any system art references. (See id.)
 3          Snap argues that its January 12, 2018 invalidity contentions made clear that it was
 4   disclosing system art because the contentions using the word “system” when naming the
 5   references at issue: “Microsoft Outlook System,” “Microsoft Server system,” “Nokia 7xxx
 6   Series Mobile Phone system,” and “Pocket PC Phone system.” (Doc. No. 190 at 6-7; see
 7   Doc. No. 179-16 at 7-8.) The Court rejects Snap’s argument. In the contentions, Snap
 8   describes these references as “patents and publications.” (Doc. No. 179-16, Ex. 14 at 7
 9   (“The following patents and publication are prior art . . . .”).) Further, the manner in which
10   Snap identified these references comports with the Court’s requirements for disclosing
11   publications. Under the S.D. Cal. Patent Local Rule 3.3(a), “[e]ach prior art publication
12   must be identified by its title, date of publication, and where feasible, author and
13   publisher.” S.D. Cal. Patent L.R. 3.3(a). This is precisely how Snap identified these
14   references. For example, for the “Microsoft Outlook Software System” reference, Snap
15   identified it as “Jim Boyce, Microsoft Outlook 2002.” (Id.) Here, Snap provided the
16   author, title, and date of publication of the reference in compliance with Rule 3.3(a)’s
17   requirements for disclosing publication prior art. 11 Finally, although the contentions use
18   the word “system,” in naming these references, the contentions explain that this is merely
19   a “Short Name” for the reference and not the actual description of the reference. For
20   example, “Jo” is merely a short name for a reference in the contentions, but the actual
21   reference disclosed in the contentions is “U.S. Patent No. 8,504,080.” (Doc. No. 179-16
22   at 7.) Similarly, “Microsoft Outlook Software system” may be the short name for the
23   reference, but the actual reference disclosed in the contentions is the publication “Jim
24   Boyce, Microsoft Outlook 2002.” (Id.) In sum, the Court rejects Snap’s assertion that it
25
26   11
            In addition, the Court notes that Snap’s own evidence shows that Snap failed to make physical
     copies of these references available for inspection at the time it served its second amended invalidity
27   contentions or its third amended invalidity contentions as required by Patent Local Rule 3.4. (See Doc.
28   No. 190-3, Ex. B.) This further shows that Snap was not identifying these references as system art.


                                                   43
                                                                                     2:17-cv-00220-MLH (KSx)
 1   disclosed system art in either its January 12, 2018 invalidity contentions or its April 18,
 2   2018 invalidity contentions. 12
 3          Because Snap’s invalidity contentions only disclosed patent and publication prior art
 4   and did not disclose any system prior art references, it was improper for Dr. Greenberg to
 5   attempt to rely on these references as system art. “Given the purpose behind the patent
 6   local rules’ disclosure requirements, ‘a party may not use an expert report to introduce new
 7   infringement theories, new infringing instrumentalities, new invalidity theories, or new
 8   prior art references not disclosed in the parties’ infringement contentions or invalidity
 9   contentions.’” Verinata Health, Inc. v. Sequenom, Inc., No. C 12-00865 SI, 2014 WL
10   4100638, at *3 (N.D. Cal. Aug. 20, 2014); accord Looksmart Grp., Inc. v. Microsoft Corp.,
11   386 F. Supp. 3d 1222, 1226 (N.D. Cal. 2019); see also MediaTek, 2014 WL 690161, at *1
12   (“Any invalidity theories not disclosed pursuant to Local Rule 3–3 are barred . . . from
13   presentation at trial (whether through expert opinion testimony or otherwise).” As such, to
14   extent Dr. Greenberg is attempting to rely on the references at issue as system art, the Court
15   strikes those references from his report. See id.
16          Further, because Dr. Greenberg could only rely on the specific prior art references
17   that were actually disclosed in Snap’s invalidity contentions, and all of those references
18   were either patents or publications, all the prior art references and obviousness theories of
19   invalidity contained in Snap’s invalidity contentions and properly contained in Dr.
20   Greenberg’s report are invalidity grounds that could have been raised in the IPR
21   proceedings. Several district courts have held that the identification of prior art in an
22   accused infringer’s invalidity contentions generated prior to the filing of the IPR petition
23   is sufficient to establish as matter of law that the accused infringer knew of those prior art
24   references, and, thus, that the references “reasonably could have [been] raised” in the IPR.
25
26
     12
             The Court notes that Snap’s April 18, 2018 third amended invalidity contentions contain an
27   identical “Identification of Prior Art” section as the January 12, 2018 contentions, except that the April
28   18, 2018 contentions correct a typographical error by removing the duplicative listing at numbers 36-40.
     (See Doc. No. 179-17, Ex. 15 at 10 n.5.)

                                                     44
                                                                                       2:17-cv-00220-MLH (KSx)
 1   See, e.g., Trustees of Columbia Univ. in the City of New York v. Symantec Corp., 390 F.
 2   Supp. 3d 665, 678 (E.D. Va. 2019); Polaris Indus., Inc. v. Arctic Cat Inc., No. CV 15-4475
 3   (JRT/TNL), 2019 WL 3824255, at *3 (D. Minn. Aug. 15, 2019) (same); Parallel Networks
 4   Licensing, LLC v. Int’l Bus. Machines Corp., No. CV 13-2072 (KAJ), 2017 WL 1045912,
 5   at *11–12 (D. Del. Feb. 22, 2017) (same); Douglas Dynamics, LLC v. Meyer Prod. LLC,
 6   No. 14-CV-886-JDP, 2017 WL 1382556, at *5 (W.D. Wis. Apr. 18, 2017).
 7          The Court acknowledges that the IPR petitions at issue were filed between December
 8   26, 2017 and January 8, 2019, which was shortly before January 12, 2018, the date Snap
 9   served its second amended invalidity contentions. (See Doc. No. 179-2, Exs. 1-4, 14.)
10   Nevertheless, the Court agrees with Vaporstream that given the short window of time (just
11   17 calendar days between the filing of Snap’s first IPR petition and the service of its
12   invalidity contentions); the inherent time that is required to locate references and prepare
13   invalidity contentions; and no argument to the contrary from Snap, Snap should be deemed
14   to have possessed the references identified in the January 12, 2018 invalidity contentions
15   at the time it filed its IPR petitions. In addition, the Court notes that the Microsoft Outlook
16   reference and the Nokia 7xxx Series Mobile Phone references were initially disclosed in
17   Snap’s October 3, 2017 invalidity contentions, well before Snap filed its IPR petitions.
18   (Doc. No. 179-15, Ex. 13 at 7-8.) As such, Snap is estopped under § 315(e)(2) from
19   asserting that the’886, ’111, and ’711 patents are invalid based on obviousness.
20          In sum, the Court grants Vaporstream’s motion for partial summary judgment of
21   Snap’s obviousness defense based on IPR estoppel under 35 U.S.C. § 315(e)(2).
22   Specifically, the Court grants summary judgment in favor of Vaporstream on Snap’s
23   affirmative defense of invalidity of the ’886, ’111, and ’711 patents based on
24   obviousness. 13
25
26
     13
            As an alternative ground for granting its motion for partial summary judgment of Snap’s
27   obviousness defense, Vaporstream argues that the Court should strike Dr. Greenberg’s obviousness
28   combinations because they are all new invalidity theories that were not properly disclosed under the
     Court’s Patent Local Rules. (Doc. No. 179 at 14-20.) Because the Court grants Vaporstream’s motion

                                                  45
                                                                                  2:17-cv-00220-MLH (KSx)
 1                                               Conclusion
 2          For the reasons above, the Court:
 3          1.     denies Snap’s motion for reconsideration of the Court’s February 27, 2018
 4   summary judgment order;
 5          2.     denies Snap’s motion for summary judgment of non-infringement;
 6          3.     grants Snap’s motion for summary judgment of no willful infringement; and
 7          4.     grants Vaporstream’s motion for partial summary judgment of no obviousness
 8   based on IPR estoppel.
 9          IT IS SO ORDERED.
10   DATED: January 13, 2020
11
                                                        MARILYN L. HUFF, District Judge
12                                                      UNITED STATES DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   for summary judgment of Snap’s obviousness defense based on IPR estoppel, the Court declines to address
     this additional and alternative ground for summary judgment.

                                                   46
                                                                                     2:17-cv-00220-MLH (KSx)
